EXHIBIT 10.10

BIG LOTS
DEFINED BENEFIT PENSION PLAN

As amended and restated
Effective January 1, 2005



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
BIG LOTS DEFINED BENEFIT PENSION PLAN
  1
ARTICLE I
  2
DEFINITIONS
  2
Section 1.1 - Actuarial (or Actuarially) Equivalent
  2
Section 1.2 - Actuary
  3
Section 1.3 - Approved Absence
  3
Section 1.4 - Beneficiary/Designated Beneficiary
  3
Section 1.5 - Board
  3
Section 1.6 - Break in Service
  4
Section 1.7 - Code
  4
Section 1.8 - Committee
  4
Section 1.9 - Company
  4
Section 1.10 - Compensation
  4
Section 1.11 - Computation Period
  5
Section 1.12 - Contingent Annuitant
  5
Section 1.13 - Continuous Employment
  6
Section 1.14 - Effective Date
  6
Section 1.15 - Eligible Spouse
  6
Section 1.16 - Employee
  6
Section 1.17 - Employer
  7
Section 1.18 - Employment Commencement
  7
Section 1.19 - ERISA
  7
Section 1.20 - Fiduciary
  7
Section 1.21 - Highly Compensated Employee
  8
Section 1.22 - Investment Manager
  8
Section 1.23 - Participant
  9
Section 1.24 - Pension
  10
Section 1.25 - Period-Certain and Life Option
  11
Section 1.26 - Plan
  11
Section 1.27 - Plan Administrator
  12
Section 1.28 - Plan Year
  12
Section 1.29 - Related Company
  12
Section 1.30 - Retirement
  12
Section 1.31 – Service
  13
Section 1.32 - Trust (or Trust Agreement)
  16
Section 1.33 - Trust Fund
  16
Section 1.34 - Trustee(s)
  16
ARTICLE II
  17
PARTICIPATION
  17
Section 2.1 – Eligibility
  17
Section 2.2 - Conditions of Participation
  18

i



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
Section 2.3 - Change in Employment Status
  19
Section 2.4 - Inclusion and Withdrawal of Participating Employers
  20
ARTICLE III
  21
SERVICE AND CREDITED SERVICE
  21
Section 3.1 - Continuous Employment (Vesting and Benefit Accrual)
  21
Section 3.2 - Service (Benefit Vesting)
  21
Section 3.3 - Credited Service (Benefit Accrual)
  22
Section 3.4 - Break in Service (Vesting and Benefit Accrual)
  22
Section 3.5 - Reemployment of a Retired Participant
  23
Section 3.6 - Military Service
  23
ARTICLE IV
  25
REQUIREMENTS FOR RETIREMENT BENEFITS
  25
Section 4.1 - Normal Retirement
  25
Section 4.2 - Early Retirement
  25
Section 4.3 - Late Retirement
  25
Section 4.4 - Disability Pension
  26
Section 4.5 - Deferred Vested Pension
  26
Section 4.6 - Retirement While on Leave of Absence
  27
ARTICLE V
  28
AMOUNT OF RETIREMENT OR PENSION INCOME
  28
Section 5.1 - Normal Retirement Pension
  28
Section 5.2 - Early Retirement Pension
  29
Section 5.3 - Late Retirement Pension
  30
Section 5.4 - Disability Pension
  30
Section 5.5 - Deferred Vested Pension
  30
Section 5.6 - No Duplication of Benefits
  31
Section 5.7 - Benefit Coordination With Other Plans
  31
Section 5.8 - Benefit Commencement
  32
Section 5.9 - Top-Heavy
  33
ARTICLE VI
  34
DEATH BENEFITS
  34
Section 6.1 - Death Benefit
  34
Section 6.2 - Eligible Participants and Determination of Applicable Death
Benefits
  34
ARTICLE VII
  36
FORM OF PENSION PAYMENT AND OPTIONAL BENEFITS
  36
Section 7.1 - Normal Form of Pension Payment
  36
Section 7.2 - Qualified Joint and Survivor Pension
  36

ii



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
Section 7.3 - Optional Forms of Pension
  37
Section 7.4 - Conditions Regarding Optional Forms of Pension
  39
ARTICLE VIII
  41
PLAN FINANCING
  41
Section 8.1 - Contributions
  41
Section 8.2 - Funding Policy and Method
  41
Section 8.3 - Trust Fund
  41
Section 8.4 - Single Plan
  41
ARTICLE IX
  43
ADMINISTRATION
  43
Section 9.1 - Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration
  43
Section 9.2 - Indemnification
  43
Section 9.3 - Appointment of Committee
  44
Section 9.4 - Records and Reports
  44
Section 9.5 - Other Committee Powers and Duties
  44
Section 9.6 - Rules and Decisions
  45
Section 9.7 - Committee Procedures
  46
Section 9.8 - Authorization of Benefit Payments
  46
Section 9.9 - Application and Forms for Pension
  46
Section 9.10 - Facility of Payment
  46
Section 9.11 -Claims Procedure
  47
Section 9.12 - Appeal and Review Procedure
  47
Section 9.13 - Evidence
  48
Section 9.14 - Limitation Regarding Small Payments
  48
Section 9.15 - Underwriting of Benefits
  48
Section 9.16 - Misstatement in Application for Benefits
  48
Section 9.17 - Beneficiary Designation
  48
ARTICLE X
  50
AMENDMENT, RIGHT TO TERMINATE AND ACTION BY EMPLOYER
  50
Section 10.1 - Right to Amend
  50
Section 10.2 - Right to Discontinue Benefit Accrual
  50
Section 10.3 - Right to Terminate
  51
Section 10.4 - Action by Employer
  51
ARTICLE XI
  52
SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS
  52
Section 11.1 - Successor Employer
  52
Section 11.2 – Merger
  52

iii



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
ARTICLE XII
  54
MISCELLANEOUS PROVISIONS
  54
Section 12.1 - Nonguarantee of Employment
  54
Section 12.2 - Rights to Trust Assets
  54
Section 12.3 - Disallowance of Contribution Deduction
  55
Section 12.4 - Mistake of Fact
  55
ARTICLE XIII
  56
GENERAL PROVISIONS
  56
Section 13.1 – Construction
  56
Section 13.2 - Controlling Law
  56
Section 13.3 - Effect of Invalidity of Provision
  56
Section 13.4 - Execution - Number of Copies
  56
SCHEDULE I
  57
TERMINATION OF PLAN
  57
Section 1 - Effect on Participants
  57
Section 2 - Allocation of Assets
  57
Section 3 - Distribution of Assets
  57
Section 4 - Residual Amounts
  57
SCHEDULE II
  58
LIMITATION ON BENEFITS
  58
Section 1 - Basic Limitation
  58
Section 2 - Adjustments to Basic Limitation
  59
Section 3 - Dual Plan Limitation
  62
Section 4 - Provisions for Excess Benefit
  63
Section 5 - Average Annual Earnings
  63
SCHEDULE III
  64
PARTICIPATING EMPLOYERS
  64
Section 1 - Participating Employers as of the Effective Date
  64
SCHEDULE IV
  65
TOP-HEAVY PROVISIONS
  65
Section 1 - Application
  65
Section 2- Special Vesting Rule
  66
Section 3- Special Minimum Benefit
  66
Section 4- Special Maximum Combined Plans Limit
  66
Section 5- Key Employee and Non-Key Employee Defined
  66

iv



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BIG LOTS DEFINED BENEFIT PENSION PLAN

Effective as of September 17, 1974, Consolidated Stores Corporation (the
“Company”) adopted the Consolidated Stores Corporation Defined Benefit Pension
Plan (the “Plan”) and executed a Trust Agreement to provide retirement benefits
for certain of its employees.

The Plan was further amended and restated as of March 1, 1976, April 1, 1983,
January 1, 1989, and again as of January 1, 1997, each amendment and restatement
being a continuation of the original Plan.

Effective as of January 1, 2005, the Company hereby adopts the amended and
restated Plan as set forth herein as a continuation of the Prior Plan.

Effective May 16, 2001, the name of the Company changed to Big Lots Stores, Inc.
and effective as of such date the name of the Plan changed to Big Lots Stores
Defined Benefit Pension Plan. Effective January 1, 2005, Big Lots, Inc. became
the sponsor of the Plan.

The Trust Agreement which was established by the agreement executed on September
17, 1974, as amended, and as further amended and restated effective March 1,
1976, and April 1, 1983, is intended to be a part of this Plan.

The Plan is intended to meet the requirements of Internal Revenue Code of 1986,
Section 401(a), and the Employee Retirement Income Security Act of 1974, as
either may be amended.

The provisions of this Plan will apply only to an employee who becomes a
Participant and who terminates employment on and after January 1, 2005. The
rights and benefits, if any, of a former employee will be determined in
accordance with the provisions of the Plan as in effect on the date his
employment terminated.

Schedule I (Termination of Plan), Schedule II (Limitation on Benefits), Schedule
III (Participating Employers), and Schedule IV (Top-Heavy Provisions) attached
to this Plan are incorporated herein by reference and are a part hereof.

1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following words and phrases, when used in this Plan, unless the context
clearly indicates otherwise, will have the following meanings:

Section 1.1 - Actuarial (or Actuarially) Equivalent

A form of benefit differing in time, period or manner of payment from a specific
benefit provided under the Plan but being of the same computed value. For
determining the amount of any Actuarial Equivalent, except for a lump sum, the
mortality table is the U P - 1984 Mortality Table; the interest rate will be the
interest rate specified by the Pension Benefit Guaranty Corporation to value
immediate or deferred annuities, as applicable, in connection with pension plan
terminations as in effect on the date of benefit commencement.

For purposes of determining the Actuarial Value of the amount of any lump sum
benefit and benefits related to a Qualified Domestic Relations Order, as defined
by the Internal Revenue Code Section 414(p), on or after January 1, 1996, but
prior to April 1, 2002, the following assumptions apply:

          (a)   Mortality: The mortality table specified in Revenue Ruling 95-6
based upon a fixed blend of fifty percent (50%) of the male mortality rates and
fifty percent (50%) of the female mortality rates from the 1983 Group Annuity
Mortality Table:

          (b)   Interest: The rate paid on thirty-(30) year Treasury Bills as
determined during the third month before the date of distribution.

For purposes of determining the Actuarial Value of the amount of any lump sum
benefits and benefits related to a Qualified Domestic Relations Order as defined
above calculated on and after April 1, 2002, the following assumptions shall
apply:

          (c)   Mortality: The table prescribed by the Secretary of the
Treasury, such table being based on the prevailing commissioners’ standard table
(described in Code Section 807(d)(5)(A), currently the 1983 Group Annuity
Mortality Table) used to determine reserves for group annuity contracts issued
on the date as of which present value is being determined.

          (d)   Interest: The annual rate of interest on thirty (30) year
Treasury securities, averaged over all business days in the second calendar
month prior to the first day of the Plan Year in which the date of distribution
occurs.

Notwithstanding any provision to the contrary, for the twelve month period
beginning on April 1, 2002, and ending on March 31, 2003, lump-sum amounts shall
be calculated using the mortality table provided in (c) above and the interest
rate provided in either (b) or (d) above, whichever produces the greater amount.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

For purposes of determining the Actuarial Value of the amount of any lump sum
benefits and benefits related to a Qualified Domestic Relations Order as defined
above calculated on and after January 1, 2003, the following assumptions shall
apply:

          (e)   Mortality: The table prescribed by the Secretary of the
Treasury, such table being based on the prevailing commissioners’ standard table
(described in Code Section 807(d)(5)(A), currently the UP94 mortality table (the
basic underlying mortality rates in the 1994 Group Annuity Reserving Table)
projected to 2002, based on a fixed blend of 50% of the unloaded male mortality
rates and 50% of the unloaded female mortality rates) used to determine reserves
for group annuity contracts issued on the date as of which present value is
being determined.

          (f)   Interest: The annual rate of interest on thirty-(30) year
Treasury securities, averaged over all business days in the second calendar
month prior to the first day of the Plan Year in which the date of distribution
occurs.

The interest and mortality factors stated in (a) and (b) are effective for
purposes of determining limitations on benefits under Schedule II of the Plan
for the limitation year beginning in 1995 in accordance with Revenue Ruling
98-1, Q&A 14, Method 1. For purposes other than Schedule II, these provisions
are effective April 1, 2002.

Section 1.2 - Actuary

An independent, qualified actuary who is a Fellow of the Society of Actuaries
and an enrolled actuary pursuant to the provisions of ERISA, selected by the
Company, or a firm of independent actuaries selected by the Company at least one
of whose members meets the preceding requirements.

Section 1.3 - Approved Absence

Absence of an employee authorized or approved by his Employer, as determined in
accordance with the normal practice of the Employer, provided the employee
returns in the period specified by the Employer.

Section 1.4 - Beneficiary/Designated Beneficiary

The Beneficiary or Designated Beneficiary will be the Eligible Spouse unless a
qualified election is made pursuant to Sections 7.2 or 9.17.

Section 1.5 - Board

The present and any succeeding board of directors of the Company or any
committee of said board of directors which will have the authority of said board
of directors with respect to the Plan and/or the Trust.

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 1.6 - Break in Service

The meaning described in Section 3.4 in respect to a Break in Service for
vesting and benefit accrual. The meaning described in Section 2.1 in respect to
eligibility to participate in the Plan.

Section 1.7 - Code

The Internal Revenue Code of 1986, as amended.

Section 1.8 - Committee

The Big Lots Associate Benefit Committee.

Section 1.9 - Company

Consolidated Stores Corporation, a Delaware corporation. Effective May 16, 2001,
Company means Big Lots Stores, Inc., an Ohio corporation. Effective January 1,
2005, Company means Big Lots, Inc.

Section 1.10 - Compensation

          (a)   Compensation

The monthly equivalent of the total cash remuneration (including overtime,
bonuses, commissions and other forms of compensation), as reflected in the
appropriate box on the Federal Income Tax Wage Statement (Form W-2) paid for
services rendered to an Employer during a Plan Year (before deduction of salary
deferral amounts under a Company plan qualified pursuant to Code Section 401(k)
or salary reduction amounts under a company plan qualified pursuant to Code
Section 125), excluding taxable portion of life insurance, gains on
non-qualified stock options, bonuses attributable to relocation, and deductible
as well as non-deductible relocation expenses. Where payments not for services,
such as payments for travel or expenses, are not separately stated, the
Committee will determine and make appropriate reduction for such payments.

In respect to an employee who transferred directly into the employ of an
Employer from a Related Company, applicable earnings for services rendered to
the Related Company will be treated as Compensation from his Employer for
purposes of this Plan.

The annual Compensation of each Participant taken into account under the Plan
for any Plan Year beginning after December 31, 1983, and before January 1, 1994,
will be limited to two hundred thousand dollars ($200,000), or such greater
amount as the Secretary may provide as a cost-of-living adjustment under Code
Section 416(d).

Notwithstanding anything in the Plan to the contrary, in no event will the
Compensation of a Participant taken into account under the Plan for any Plan
Year

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

exceed one hundred fifty thousand dollars ($150,000), subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year.

The annual Compensation of a Participant taken into account in determining
benefit accruals for any Plan Year beginning after December 31, 2001, shall not
exceed two hundred thousand dollars ($200,000), as adjusted for cost-of-living
increases in accordance with Code Section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to Compensation for the
determination period that begins with or within such calendar year.

Effective for Plan Years beginning on and after January 1, 2001, Compensation
shall include elective amounts that are not includible in the gross income of
the employee under Code Section 132(f)(4).

Effective April 1, 1996, Compensation for a Highly Compensated Employee will
only include Compensation earned prior to April 1, 1996, or for an Eligible
Employee becoming a Highly Compensated Employee after April 1, 1996,
Compensation earned prior to becoming a Highly Compensated Employee.

          (b)   Final Average Compensation

A Participant’s average monthly Compensation during the highest five (5)
consecutive years, excluding the Plan Year of termination, if not a full twelve
(12) month period; provided, however, if the Participant will not have completed
five (5) consecutive years of Participation, such average will be based on his
Compensation averaged over his months of Participation, not to exceed sixty (60)
months. For a Participant who incurs an Approved Absence or who is rehired after
a Break in Service with his pre-break Service restored, the Plan Years prior to
and following his Approved Absence or Break in Service will be considered
consecutive Plan Years even though they were not contiguous.

Section 1.11 - Computation Period

The Plan Year is used for all purposes, except when determining an employee’s
initial eligibility to participate, the Computation Period will be the twelve
month period beginning with the Employee’s Employment Commencement Date.

Section 1.12 - Contingent Annuitant

          (a)   Contingent Annuitant

The person designated on a form filed with the Committee by a Participant to
receive a Pension subsequent to a Participant’s death pursuant to Section
7.4(b).

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b)   Contingent Annuitant Option

The form of Pension described in Section 7.4(b).

Section 1.13 - Continuous Employment

The period of employment described in Section 3.1.

Section 1.14 - Effective Date

Except where separately stated, January 1, 2005, is the date on which the
provisions of this amended and restated Plan become effective.

Section 1.15 - Eligible Spouse

The lawful husband or wife, as the case may be, of the Participant as recognized
under the laws of the state in which the Participant regularly and continuously
is employed by his Employer or applicable Related Company as of the date
specified in the relevant section of this Plan.

Section 1.16 - Employee

          (a)   Eligible Employee

Any person classified as an employee of an Employer or such other classification
as provided in Schedule III, on or after the Effective Date, who is receiving
remuneration for personal services rendered to an Employer (or who would be
receiving such remuneration except for an Approved Absence). Eligible Employee
shall not include any “leased employee” as defined in Code Section 414(n)(2) or
a person who would be a “leased employee” but for the one-year requirement set
forth below. A leased employee is a person who is not an employee of the
Employer and who provides services to the Employer where such services are
(a) performed pursuant to an agreement between the Employer and any other
person, (b) such person has performed such services for the Employer on a
substantially full-time basis for a period of at least one (1) year and (c) such
services are performed under primary direction or control by the Employer (or
such other test as may be substituted for (c) in Code Section 414(n)(2)). A
leased employee will not be considered an employee of the recipient if (i) such
employee is covered by a money purchase plan providing (1) a nonintegrated
employer contribution rate of at least ten percent (10%) of compensation, as
defined in Code Section 415(c)(3), but including amounts contributed pursuant to
a salary reduction agreement which are excludable from the employee’s gross
income under Code Section 125, 402(a)(8), 402(h) or 403(b), and, effective
January 1, 2001, Section 132(f), (2) immediate participation, and (3) full and
immediate vesting; (ii) leased employees do not constitute more than twenty
percent (20%) of the recipient’s non-highly compensated workforce.

          (b)   Ineligible Employee

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Any person employed by an Employer who is not an Eligible Employee, or any
person who is employed by a Related Company which is not an Employer. The term
“Ineligible Employee” will also include a person who had been an Eligible
Employee and either has become employed in an employment status other than that
of an Eligible Employee or has been transferred to a Related Company which is
not an Employer, for so long as he remains employed.

Section 1.17 - Employer

Each of the following business entities (except that, in adopting the Plan for
the benefit of its Eligible Employees, such business entity may limit or extend
the application of the Plan to one or more groups of employees and/or divisions,
locations or operations):

          (a)   The Company

          (b)   Any Related Company, which is participating pursuant to Section
2.4 and listed in Schedule III.

Section 1.18 - Employment Commencement

          (a)   Employment Commencement Date

The date upon which an Eligible Employee first performs an Hour of Service for
an Employer or a Related Company.

          (b)   Reemployment Commencement Date

The date upon which a former employee who has incurred a Break in Service first
performs an Hour of Service for an Employer or a Related Company after such
Break in Service.

Section 1.19 - ERISA

The Employee Retirement Income Security Act of 1974, as amended.

Section 1.20 - Fiduciary

The Company and other Employers (acting through their respective boards of
directors or duly authorized officers), the Committee, the Trustee, and/or other
parties named as Fiduciaries pursuant to Section 9.1, but only with respect to
the specific responsibilities of each for Plan and Trust administration, all as
described in Article IX.

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 1.21 - Highly Compensated Employee

          (a)   Any Employee of the Employer who, during the current Plan Year
or the preceding Plan Year was at any time a five percent (5%) owner of the
Employer within the meaning of Code Section 416(i)(1).

          (b)   Any Employee of the Employer who, during the preceding Plan Year
received “compensation” from the Employer in excess of eighty thousand dollars
($80,000), or such higher amount as may be provided under Code Section 414(q).

          (c)   For purposes of determining Highly Compensated Employees,
compensation will mean compensation paid by the Employer for purposes of Code
Section 415(c)(3) and will include amounts deferred pursuant to Code Sections
125, 402(a)(8) and 402(h)(1)(8), and, effective January 1, 2001, 132(f).

          (d)   The determination of Highly Compensated Employees will be
determined by the Employer on a controlled group basis and will not be
determined on a plan by plan basis.

          (e)   The determination of Highly Compensated Employees will be
governed by Code Section 414(q) and the regulations issued thereunder.

          (f)   For purposes of Code Section 414(q), “Look Back Year” will mean
the twelve (12) month period immediately preceding the Determination Year.
“Determination Year” will mean the current Plan Year.

          (g)   A Former Employee will be treated as a Highly Compensated
Employee if (i) such Former Employee was a Highly Compensated Employee when such
Former Employee separated from service, or (ii) such Former Employee was a
Highly Compensated Employee at any time after attaining age fifty-five (55).

Section 1.22 - Investment Manager

A Fiduciary, other than the Trustee,

          (a)   who has the power to manage, acquire or dispose of any Plan
assets pursuant to an Investment Manager agreement, and

          (b)   which is

              (i)   a bank, as defined in the Investment Advisers Act of 1940;

              (ii)   an insurance company qualified to manage, acquire or
dispose of the assets of an employee benefit plan under the laws of more than
one state; or

              (iii)   a firm registered as an investment adviser under the
Investment Advisers Act of 1940.

8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 1.23 - Participant

          (a)   Participant

A person who is or was an Eligible Employee who

              (i)   has met all the participation requirements of this Plan,

              (ii)   has become included in this Plan, as provided in Article
II, and

              (iii)   is an Active Participant, Inactive Participant, Retired
Participant, Disabled Participant or Suspended Participant.

          (b)   Active Participant

A Participant who is an Eligible Employee who satisfied the eligibility
requirements in Section 2.1 and who does not come under the purview of
subsections (c) through (f) of this Section 1.23.

          (c)   Inactive Participant

A Participant whose employment terminated other than by reason of Retirement,
death or disability and who is entitled to, but has not yet commenced to
receive, benefits in accordance with Section 4.5.

          (d)   Retired Participant

A Participant who has retired under this Plan in accordance with its provisions,
and who is receiving or is entitled to receive a Pension, and will include a
formerly Inactive Participant from the time he commences receiving a Pension.
The term “Retired Participant” will not include a Disabled Participant, except
where the context will clearly indicate to the contrary.

          (e)   Disabled Participant

A Participant who is receiving or is entitled to receive a Disability Pension as
provided in Section 4.4.

          (f)   Suspended Participant

A previously Active Participant who either (i) is still working for an Employer
(or a Related Company which is not an Employer) and has not incurred a Break in
Service, but who is an Ineligible Employee, or (ii) has incurred a termination
of employment and has neither incurred a Break in Service nor been reemployed. A
Suspended Participant who incurs a Break in Service and is not then entitled to
a Deferred Vested Pension will no longer be a Participant.

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 1.24 - Pension

          (a)   Pension

The retirement or disability income provided under this Plan, normally payable
in monthly installments.

          (b)   Normal Retirement Pension

The Pension described in Section 5.1.

          (c)   Early Retirement Pension

The Pension described in Section 5.2.

          (d)   Late Retirement Pension

The Pension described in Section 5.3.

          (e)   Disability Pension

The Pension described in Section 5.4.

          (f)   Deferred Vested Pension

The Pension described in Section 5.5.

          (g)   Accrued Retirement Pension

As of a Participant’s actual date of Retirement or other termination of
employment or any other date of determination prior to his Normal Retirement
Date:

              (i)   The Pension to which the Participant would have been
entitled at his Normal Retirement Date (without taking into consideration
benefits under any Other Plan) had he remained in the employ of an Employer
accruing Credited Service at the maximum annual rate until that date, not to
exceed 25 years, and based on the assumption that his Final Average Compensation
(as defined in Section 1.10) as of the date of determination is Final Average
Compensation at his Normal Retirement Date; multiplied by

              (ii)   A fraction, the numerator of which is his Credited Service
up to the date of determination and the denominator of which is the Credited
Service he would have had if he had remained in the employ of an Employer
accruing Credited Service at the maximum annual rate until his Normal Retirement
Date; less

10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (iii)   The amount of any reductions and benefit limitations made
pursuant to Sections 5.7 and Schedule II, respectively.

As of a Participant’s actual date of Late Retirement, his Accrued Retirement
Pension will be his Pension calculated as if his Late Retirement Date is his
Normal Retirement Date.

              (iv)   Notwithstanding the above, the Accrued Retirement Pension
under this amended and restated Plan for any Participant on the Effective Date
who was a Participant in the Plan on December 31, 1996, will be at least equal
to the accrued monthly pension provided for by the Plan as of December 31, 1996.

          (h)   Qualified Joint and Survivor Pension

The form of Pension described in Section 7.2.

          (i)   Maximum Pension

The largest amount of Pension payable under the particular circumstances after
application of the limitations described in Schedule II.

Section 1.25 - Period-Certain and Life Option

The form of Pension described in Section 7.3(b).

Section 1.26 - Plan

          (a)   Plan

The Consolidated Stores Corporation Amended and Restated Defined Benefit Pension
Plan, the terms of which are set forth herein, as it may be amended from time to
time. Effective May 16, 2001, Plan means the Big Lots Stores, Inc. Defined
Benefit Pension Plan. Effective January 1, 2005, the Plan means the Big Lots
Defined Benefit Pension Plan.

          (b)   Other Plan

Any pension, deferred profit sharing or other retirement plan to which an
Employer or Related Company contributes, other than this Plan, or any plan which
provides benefits intended to be supplemental to the benefits provided under
this Plan. Benefits provided under any qualified retirement plan to which an
Employer or Related Company contributes on behalf of one or more of its
employees, other than this Plan, will not be intended to be supplemental to the
benefits provided under this Plan.

11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (c)   Prior Plan

The Plan continued in amended and restated form by this Plan, referred to on
page 1.

Section 1.27 - Plan Administrator

The Company, notwithstanding the fact that certain administrative functions
under or with respect to this Plan may have been delegated to the Committee or
to any other person, persons or entity.

Section 1.28 - Plan Year

The twelve-month period commencing on January 1 and ending on December 31.
Records of the Plan will be established and maintained on the basis of the Plan
Year.

Section 1.29 - Related Company

          (a)   Any corporation included within a “controlled group of
corporations” of which the Company is a member, as determined under Code
Sections 414(b) and 414(m) and Regulations issued pursuant thereto [except that,
with respect to the benefit limitation under Section 1 of Schedule II hereof,
such determination will be made after substituting the phrase “more than fifty
percent (50%)” for the phrase “at least eighty percent (80%)” each place it
appears in Code Section 1563(a)(1)]; and any partnership, sole proprietorship,
trust, estate, or corporation included within

              (i)   a “parent-subsidiary group of trades or businesses under
common control,”

              (ii)   a “brother-sister group of trades or businesses under
common control,” or

              (iii)   a “combined group of trades or businesses under common
control,” as determined under Code Section 414(c) and Regulations issued
pursuant thereto.

          (b)   Any other entity designated as a Related Company by the Company.

Section 1.30 - Retirement

          (a)   Retirement

Termination of employment for reason other than death or transfer to another
Employer or Related Company after a Participant has completed all requirements
for a Normal, Early, or Late Retirement Pension. Retirement will be considered
as commencing on the date immediately following a Participant’s last day of
employment (or Approved Absence, if later).

12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b)   Normal Retirement

Retirement under the circumstances described in Section 4.1 qualifying a Retired
Participant to benefits pursuant to Section 5.1.

          (c)   Normal Retirement Date

The first day of the month coincident with or next following the Participant’s
Normal Retirement Age. “Normal Retirement Age” will mean the later of (i) a
Participant’s attainment of his sixty-fifth (65th) birthday, or (ii) his fifth
anniversary of the date the Participant commenced participation in the Plan.

          (d)   Early Retirement

The Retirement of a Participant prior to Normal Retirement Date in accordance
with Section 4.2. In the event of Early Retirement, a Retired Participant will
be entitled to an Early Retirement Pension computed as provided in Section 5.2.

          (e)   Early Retirement Date

In the case of a Retired Participant on Early Retirement, the first day of the
month coincident with or next following the date on which he actually retires.

          (f)   Late Retirement

The continued employment of an Active Participant after his Normal Retirement
Date in accordance with Section 4.3. A Retired Participant will be entitled to a
Late Retirement Pension computed as provided in Section 5.3.

          (g)   Late Retirement Date

The first day of the month coincident with or next following the actual
Retirement of an Active Participant who had been on Late Retirement.

Section 1.31 – Service

          (a)   Service

The period of a Participant’s employment considered in determining his vesting
in any benefit under the Plan as provided in Section 3.2. Eligibility to
participate will be determined by counting Hours of Service as provided in
Section 2.1.

          (b)   Credited Service

The period of a Participant’s employment considered in determining the amount of
benefit payable to him or on his behalf as provided in Section 3.3.

13



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (c)   Month of Service

A Month of Service will be granted hereunder for each calendar month in which an
employee completes at least one (1) Hour of Service.

          (d)   Month of Participation

A Month of Participation will be granted hereunder for each calendar month in
which a Participant completes at least one (1) Hour of Service, excluding any
calendar month prior to the Participant’s date of participation.

          (e)   Hour of Service

              (i)   General Rule

An Hour of Service as defined in this subparagraph (i) will be credited to the
Computation Period in which the Hours of Service are worked or credited to an
employee.

                  (1)   Hours of Service for Performance of Duties - An Hour of
Service will be granted hereunder for each hour for which an employee is paid,
or entitled to payment, for the performance of duties for an Employer or Related
Company during an applicable Computation Period.

                  (2)   Hours of Service When No Duties Are Performed - An Hour
of Service will also be granted (up to a maximum of five hundred one (501) hours
for any single continuous period) for each hour an employee is paid, or entitled
to payment, by an Employer or Related Company on account of a period during
which he performs no duties (irrespective of whether the employment relationship
has terminated) due to vacation, holiday, illness, incapacity (including
short-term disability), layoff, military absence, jury duty or Approved Absence.
Notwithstanding the preceding sentence:

                          (A)   An hour for which an employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed will not be credited to the employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable workmen’s compensation, unemployment compensation or disability
insurance laws; and

14



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                          (B)   Hours of Service will not be credited for a
payment which solely reimburses an employee for medical or medically related
expenses incurred by the employee.

For purposes of this subparagraph (i)(2), a payment will be deemed to be made by
or due from an Employer or Related Company regardless of whether such payment is
made by or due from an Employer or Related Company directly, or indirectly
through, among others, a trust fund or insurer to which an Employer or Related
Company contributes or pays premiums and regardless of whether contributions
made or due to the trust fund, insurer or other entity are for the benefit of
particular employees or are on behalf of a group of employees in aggregate.

                  (3)   An Hour of Service will be granted for each hour for
which back pay, irrespective of mitigation of damages, is either awarded or
agreed to by an Employer or Related Company. The same Hours of Service will not
be credited both under subparagraph (i)(1) or (i)(2), as the case may be, and
under this subparagraph (i)(3). Thus, for example, an employee who receives a
back pay award following a determination that he or she was paid at an unlawful
rate for Hours of Service previously credited will not be entitled to additional
credit for the same Hours of Service. Crediting of Hours of Service for back pay
awarded or agreed to with respect to periods described in subparagraph (i)(2)
will be subject to the limitations set forth in that subparagraph. For example,
no more than 501 Hours of Service will be credited for payments of back pay, to
the extent that such back pay is agreed to or awarded for a period of time
during which an employee did not perform or would not have performed duties.

              (ii)   Special Rule for Determining Hours of Service for Reasons
Other Than the Performance of Duties

In the case of a payment which is made or due on account of a period during
which an employee performs no duties, and which results in crediting of Hours of
Service under subparagraph (i)(2) of this subsection (e), or in the case of an
award or agreement for back pay to the extent that such award or agreement is
made with respect to a period described in subparagraph (i)(2) of this
subsection (e), the number of Hours of Service to be credited will be the number
of regularly scheduled working hours included in the units of time for which the
payment is made or, in the case of an employee without a regular work schedule,
at the rate of thirty-eight and three quarters (38.75) hours per week or seven
and three quarters (7.75) hours per day, and will be credited to the Computation
Period in which the Hours of Service are credited to the employee but in no
event will more than five hundred one (501) Hours of

15



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Service be credited for any applicable period. Hours of Service will be
calculated or credited in a manner consistent with Department of Labor
Regulations Section 2530.200b-2(b) and (c) which is incorporated herein by
reference.

Section 1.32 - Trust (or Trust Agreement)

The trust continued in an amended and restated form by the agreement between the
Company and the Trustee effective as of September 17, 1974, which constitutes
part of this Plan, or any other trust created by agreement between the Company
and a trustee named therein which will also constitute a part of this Plan, as
the same may be or has been amended from time to time, or any agreements
successor thereto.

Section 1.33 - Trust Fund

The fund known as the Consolidated Stores Corporation Amended and Restated
Defined Benefit Pension Trust, maintained in accordance with the terms of the
Trust Agreement, as it may be amended from time to time.

Section 1.34 - Trustee(s)

The Trustee(s) named in the Trust Agreement which constitute part of this Plan
and any additional or successor Trustee(s) from time to time acting as
Trustee(s) of the Trust Fund.

16



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1 – Eligibility

An Eligible Employee will become a Participant as follows:

          (a)   Any Eligible Employee included in the Plan immediately preceding
January 1, 2005, will continue to participate in accordance with the provisions
of this amended and restated Plan.

          (b)   Subject to subsection (c) below, any other Eligible Employee
will be eligible to become a Participant of the Plan on the first day of the
month coincident with or next following the date on which he meets the following
requirements: (i) attaining the age of twenty-one (21), and (ii) being credited
with at least one thousand (1,000) Hours of Service during the three hundred
sixty-five (365) day period beginning with his Employment Commencement Date and
ending on the anniversary date of his Employment Commencement Date. If any
Eligible Employee fails to satisfy the one thousand (1,000) hour requirement, he
will be ineligible to enter the Plan as of such anniversary date, but will be
reconsidered on each subsequent January 1 (“Plan Anniversary Date”) and will
automatically become a Participant of the Plan as of the first such Plan
Anniversary Date thereof on which he was credited with at least one thousand
(1,000) Hours of Service during the Plan Year immediately preceding such Plan
Anniversary Date.

          (c)   Notwithstanding any other provision of the Plan to the contrary,
after March 31, 1994, no Eligible Employee who is newly hired, or who is rehired
after his prior Service has been forfeited under Section 3.4(c), will be
eligible to become a Participant under this plan.

An Eligible Employee who satisfies the eligibility requirements of the Plan must
be actively employed on the date he satisfies such requirements in order to
participate hereunder. An employee on layoff, sick leave, or Approved Absence
will not be considered actively employed. Such employee will, however,
automatically enter the Plan upon his return to active employment.

Breaks in Service after an employee has become a Participant of the Plan will be
determined under Section 3.4.

A former employee who is rehired prior to five (5) consecutive one (1) year
Breaks in Service, as determined under this Section of the Plan, will have his
prior Hours of Service and his age on his original Employment Commencement Date
taken into account for purposes of determining his eligibility to participate
under this Section 2.1. If a former employee described in this paragraph
satisfies the participation requirements of this Section 2.1 on his Reemployment
Commencement

17



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date or date of rehire, as applicable, he will thereupon become a Participant in
the Plan. Provided, however, that any former employee who completed a one-year
Break in Service before January 1, 1985, must satisfy the participation
requirements of this Section 2.1 based solely on his age on his Reemployment
Commencement Date and the number of his Hours of Service in the three hundred
sixty-five (365) day period beginning with his Reemployment Commencement Date.

A former employee who is rehired subsequent to five (5) consecutive one-year
Breaks in Service, as determined under this Section of the Plan, must satisfy
the participation requirements of this Section 2.1 based solely on his age on
his Reemployment Commencement Date and the number of his Hours of Service in the
three hundred sixty-five (365) day period beginning with his Reemployment
Commencement Date.

An Ineligible Employee who becomes an Eligible Employee will become a
Participant upon the date of change in his employment status provided he has
satisfied the aforementioned conditions concurrent with or prior to his date of
transfer.

Any Inactive Participant or former Participant receiving an Early or Normal
Retirement Pension who is rehired will be immediately eligible to participate in
the Plan as of his date of rehire.

Solely for purposes of determining whether a Break in Service for participation
has occurred as determined under this Section of the Plan, an employee who is
absent from work for maternity or paternity reasons will receive credit for the
Hours of Service which would otherwise have been credited to such individual but
for such absence, up to a maximum of five hundred one (501) Hours of Service
during the Computation Period. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence (1) by reason of the
pregnancy of the individual, (2) by reason of a birth of a child of the
individual, (3) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (4) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Hours of Service credited under this paragraph will
be credited (1) in the Computation Period in which the absence begins if the
crediting is necessary to prevent a Break in Service in that period, or (2) in
all other cases, in the following Computation Period.

Section 2.2 - Conditions of Participation

An Eligible Employee will not become a Participant herein unless he furnishes
within a reasonable time limit established by the Committee such applications,
consents, proofs of date of birth, elections, beneficiary designations and other
documents and information as prescribed by the Committee. Each Eligible Employee
upon becoming a Participant will be deemed conclusively, for all purposes, to
have assented to the terms and provisions of this Plan and will be bound
thereby.

18



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 2.3 - Change in Employment Status

          (a)   Change From Eligible to Ineligible Status - If an Active
Participant becomes an Ineligible Employee because of a change in his employment
status (including a transfer to the employ of a nonparticipating Related
Company), he will not incur a Break in Service, but will become and remain a
Suspended Participant for so long as he remains in such ineligible status, and
the following special provisions will apply:

              (i)   His Accrued Retirement Pension determined as of the date he
becomes a Suspended Participant will be frozen and will not increase on account
of Compensation received while he is a Suspended Participant.

              (ii)   His Continuous Employment while a Suspended Participant
will be counted as Service to the extent that the requirements of Section 3.2
are satisfied but not as Credited Service.

              (iii)   While he is a Suspended Participant, he will have the same
right as an Active Participant who is otherwise in a similar position to elect
an optional form of Pension or to make any other election hereunder.

              (iv)   When a Suspended Participant’s employment terminates for
any reason, including Retirement or death, he (or, in the event of death, his
Beneficiary) will be entitled to the benefits provided under the applicable
provisions of Articles IV, V and VI in effect at the date of change in
employment status. However, to the extent that a benefit is payable to or with
respect to him pursuant to the provisions of Sections 5.7 and 5.8, his benefits
under the Plan will be adjusted appropriately.

              (v)   If a Suspended Participant returns to the status of an
Eligible Employee, he thereupon will again become an Active Participant of this
Plan and, upon his subsequent Retirement or other termination of employment, his
benefit will be based upon his actual Final Average Compensation and Credited
Service. However, to the extent that a benefit is payable to or with respect to
him pursuant to the provisions of Sections 5.7 and 5.8, his benefits under the
Plan will be adjusted appropriately.

          (b)   Change From Ineligible to Eligible Status - If a person who had
been an Ineligible Employee becomes an Eligible Employee because of a change in
his employment status (including a transfer from the employ of a
nonparticipating Related Company), the following special provisions will apply:

              (i)   His Hours of Service while an Ineligible Employee will be
considered in determining his eligibility to become an Active Participant of the
Plan pursuant to the provisions of Section 2.1. He will become an Active

19



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  Participant as of the date he became an Eligible Employee
provided he has then satisfied the requirements of Section 2.1.

              (ii)   His Continuous Employment while an Ineligible Employee will
be counted as Service to the extent that the requirements of Section 3.2 are
satisfied but not as Credited Service.

              (iii)   To the extent that a benefit is payable to or with respect
to him pursuant to the provisions of Sections 5.7 and 5.8, his benefits under
the Plan will be adjusted appropriately.

          (c)   Transfer From One Employer to Another - If a Participant leaves
the employ of one Employer to enter directly into the employ of another
Employer, he will not be deemed to have terminated his participation, but will
be considered an Eligible Employee of the succeeding Employer from the date of
such transfer during periods that he otherwise qualifies as an Eligible
Employee.

Section 2.4 - Inclusion and Withdrawal of Participating Employers

Any Related Company which is authorized by the Board (or Committee as set forth
below) to participate in the Plan may elect to participate (become an Employer)
by action of its own board of directors or other managing body. In adopting the
Plan, such Related Company may limit the application of the Plan to one or more
of its groups of employees and/or divisions, locations or operations. Special
provisions or modifications relating to the Plan as adopted by such Related
Company will be specifically provided for in Schedule III hereof.

To preserve continuity of Plan participation, when an intra-company merger,
consolidation or reorganization involves one or more Related Companies who were
Employers at the time of such merger, consolidation, or reorganization, the
successor Employer will automatically be deemed to have adopted the Plan on
behalf of its Eligible Employees who were covered hereunder immediately prior to
such corporate restructure and the Committee will have the authority to amend
Schedule III, as appropriate to reflect such changes.

The Company, in its sole discretion, may determine that an Employer will no
longer participate in the Plan and may direct that such Employer withdraw from
the Plan. Any Employer may similarly elect to discontinue its participation in
the Plan at any time and may be required to discontinue its participation if it
ceases to be a Related Company. In either event, applicable provisions of
Articles X or XI and Schedules I and III will apply in respect to such
discontinuance of participation.

20



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE III

SERVICE AND CREDITED SERVICE

Section 3.1 - Continuous Employment (Vesting and Benefit Accrual)

Continuous Employment will mean a Participant’s total period of employment with
one or more Employers or Related Companies from his Employment Commencement Date
or most recent Reemployment Commencement Date, and in the case of a Participant
who is rehired after a Break in Service with pre-break Service restored, will
include the aggregate of his pre-break and post-break periods of employment.
Continuous Employment will be measured in completed Plan Years, with one
thousand (1,000) Hours of Service in a Plan Year being deemed a completed Plan
Year.

Continuous Employment will not be deemed terminated under the following
circumstances:

              (a)   Change to or from employment status as an Eligible Employee;
or

              (b)   Employment by another Employer or a Related Company provided
employment terminates merely to become an employee of the other Employer or
Related Company; or

              (c)   During the first twelve (12) consecutive months of an
Approved Absence. If a Participant fails to return to the employ of the Employer
or Related Company within the Approved Absence period prescribed by the Employer
or at the end of twelve (12) months of Approved. Absence if earlier, his
Continuous Employment will be deemed to terminate as of the last day of such
prescribed period or twelve (12) months of Approved Absence, whichever is
earlier. A Participant’s Service and Credited Service will be determined in
accordance with the foregoing; or

              (d)   During qualified military service; or

              (e)   In respect to termination of employment which occurs after
January 1, 1985, if the Participant is reemployed by an Employer or Related
Company prior to incurring a Break in Service; provided, however, that the
period between the termination date and reemployment date will not be included
in Credited Service.

Section 3.2 - Service (Benefit Vesting)

Subject to any limitations specified in Schedule II, a Participant’s benefit
vesting under the Plan will be determined by his period of Service. Subject to
the requirements of Section 3.4 relating to the restoration of Service after a
Break in Service, a Participant will be granted Service for Continuous
Employment ending on the date of his termination of employment. In no event will
periods of employment with two or more Employers and/or Related Companies at the
same time create more than one period of Service.

21



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 3.3 - Credited Service (Benefit Accrual)

Except as otherwise provided in Schedule IV, the amount of benefit payable to or
on behalf of a Participant will be determined on the basis of his Credited
Service.

Subject to the requirements of Section 3.4 relating to the restoration of
Credited Service after a Break in Service, a Participant will be granted
Credited Service for Continuous Employment ending on the date of his termination
of employment, excluding that portion of any period of Approved Absence in
excess of twelve (12) consecutive months, as well as any Plan Years in which the
Participant was not an Active Participant for at least one day.

If a Participant ceases to be an Active Participant and becomes a Suspended
Participant, and he does not again become an Active Participant, he will receive
no Credited Service during the period he is a Suspended Participant, but he will
continue to accrue Service.

Effective April 1, 1996, the Credited Service for a Participant who is a Highly
Compensated Employee is frozen as of that date or, if later, the date the
Participant becomes a Highly Compensated Employee.

Section 3.4 - Break in Service (Vesting and Benefit Accrual)

              (a)   A Participant will incur a Break in Service if he does not
receive credit for more than five hundred (500) Hours of Service during a Plan
Year.           Solely for determining whether a Break in Service has occurred
in a Plan Year, an individual who is absent from work for maternity or paternity
reasons, will receive credit for the Hours of Service which would have otherwise
been credited to such individual but for such absence. For purposes of this
paragraph, an absence from work for maternity or paternity reasons means an
absence (i) by reason of pregnancy of the individual, (ii) by reason of the
birth of a child of the individual, (iii) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement.           The Hours of Service
credited under this paragraph will be credited: (i) in the Plan Year in which
the absence begins if the crediting is necessary to prevent a Break in Service
in that period, or (ii) in all other cases, in the following Plan Year.

              (b)   During the period after a termination of employment and
prior to incurring a Break in Service, a Participant who was an Active
Participant immediately before termination of employment will be considered a
Suspended Participant. If a Suspended Participant is rehired by an Employer or
Related Company prior to incurring a Break in Service, his employment will not
be deemed to have been terminated for purposes of determining his Service.
However, the period between

22



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        his termination date and reemployment date will not be taken into
account in determining his Credited Service.

              (c)   A Participant’s Service and Credited Service will be
canceled if he has a Break in Service before he has met the requirements for
Retirement, Disability or for a Deferred Vested Pension as provided in the
applicable sections of Article IV. However, Participants who have met the
requirements for Retirement, Disability or a Deferred Vested Pension will at all
times retain their Service and Credited Service. If a terminated employee is
reemployed by an Employer or Related Company after a Break in Service and his
Service and Credited Service were canceled, such Service and Credited Service
will be restored if his number of consecutive years of Break in Service is less
than the greater of five (5) or the aggregate number of years of pre-break
Service. Provided, however, that the rule stated in the immediately preceding
sentence will not apply to a series of consecutive Breaks in Service in progress
on January 1, 1985, if the Participant’s consecutive years of Break in Service
is greater than the aggregate number of years of pre-break Service and thus
already caused said pre-break Service to be canceled.

              (d)   If a Participant who received a cash distribution of vested
benefits hereunder at a prior termination of employment is reemployed, his
pre-break Service and Credited Service will be retained. However, when such a
Participant is entitled to receive a benefit under this Plan, such benefit will
be reduced by the Actuarial Equivalent of his prior distribution.

Section 3.5 - Reemployment of a Retired Participant

If an Employer or a Related Company re-employs a Retired Participant who
commenced receiving Pension payments under the Plan, he will have a choice as to
whether his monthly payment will be suspended or continued during periods in
which he is an Active Participant accruing Credited Service. The Pension payable
upon such Participant’s subsequent Retirement or termination of employment will
be reduced by the Actuarial Equivalent of any Pension payments from the Plan,
except Disability Pension payments, which he received prior to his Retirement or
termination of employment. In no event, however, will this reduction result in a
monthly payment less than he was receiving immediately prior to his
reemployment.

Section 3.6 - Military Service

Absence from employment by an Employer or Related Company due to service in the
armed forces of the United States will not constitute a Break in Service, and
the period during such absence will be considered as Service (and Credited
Service if the individual was an Active Participant immediately prior to
commencement of such Military Service or would have become an Active Participant
during such period of Military Service), provided that the Participant is
entitled by law to reemployment rights upon release from service and returns to
employment with an Employer or a Related Company within the period provided by
such law. For the purpose of determining benefits hereunder, Participants who
accrue additional Credited Service during qualified Military Service will be
deemed to have received Compensation during such Military Service at the same

23



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Compensation rate as in effect immediately prior to such absence or such
Compensation rate as the Participant would have received had he been actively
employed during the period of Military Service. If such Participant does not
return to employment with the Employer or a Related Company within the period
provided by law, he will be deemed to have terminated employment on the date he
left the employment of the Employer or Related Company for service in the armed
forces of the United States. Contributions, benefits and Credited Service with
respect to qualified Military Service will be provided in accordance with Code
Section 414(u).

24



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE IV

REQUIREMENTS FOR RETIREMENT BENEFITS

Section 4.1 - Normal Retirement

The Normal Retirement Date of each Participant will be the first day of the
month coincident with or next following the later of (i) attainment of his
sixty-fifth (65th) birthday, or (ii) the fifth (5th) anniversary of his
participation in the Plan that follows the date the employee became a
Participant in this Plan. Payment of a Normal Retirement Pension will commence
as of the Participant’s Normal Retirement Date unless he continues in the
employment of an Employer. A Participant who reaches age sixty-five (65) while
in the employ of the Employer will have a nonforfeitable right, upon actual
Retirement, to his Normal Retirement Pension, except to the extent that such
Pension is forfeitable because it has not been paid or distributed to him prior
to his death. Participants who do not retire on their Normal Retirement Date
will be subject to the provisions of Section 4.3.

Section 4.2 - Early Retirement

A Participant who has attained age fifty-five (55) and has at least five (5)
years of Service will be eligible to elect an Early Retirement Date, provided
that the sum of the Participant’s age and his years of Service equals sixty-five
(65) or more. Said Early Retirement Date will be the first day of any month
immediately following his termination of employment, provided that the
Participant gives notice of such Early Retirement Date at least thirty (30) days
in advance to his Employer. A Participant who retires early may elect the
commencement of his Early Retirement Pension on the first day of any month
coinciding with or subsequent to his Early Retirement Date but not later than
his Normal Retirement Date, and his Pension will commence at the beginning of
the month so requested, but will be reduced as provided in Section 5.2. For
purposes of this paragraph, the normal form of Pension benefit will be
determined in accordance with Article VII.

Section 4.3 - Late Retirement

A Participant may remain in the employ of the Employer after his Normal
Retirement Date, in which case he will continue his participation in this Plan.
Benefit payments hereunder will be suspended while the Participant remains an
Eligible Employee of any Employer unless such Participant fails to complete
forty (40) or more Hours of Service during any calendar month. The Committee
will notify the Participant of such suspension of benefits by personal delivery
or first class mail during the first calendar month in which payments are
withheld. The notice will contain a description of the specific reasons for
suspension of benefits, a general description and copy of the relevant Plan
provisions, a statement that the applicable Department of Labor regulations may
be found in Section 2530.203-3 of the Code of Federal Regulations, and the
Plan’s procedure for affording a review of the suspension of benefits. Upon the
Participant’s subsequent Retirement, he will be entitled to a Late Retirement
Pension in an amount determined as provided in Section 5.3 commencing as of his
Late Retirement Date. For purposes of this paragraph, the normal form of Pension
benefit will be determined in accordance with Article VII.

25



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 4.4 - Disability Pension

              (a)   Disability for purposes of this Plan will mean a physical or
mental condition incurred while employed by an Employer or a Related Employer
which has continued six (6) consecutive months or more and which is expected to
be permanent, as determined by the Social Security Administration.

              (b)   Each Disabled Participant will be entitled to a monthly
Disability Pension for life in a form provided for in Article VII and in an
amount provided in Section 5.4.

              (c)   If a Disabled Participant otherwise eligible to begin a
Disability Pension under Section 5.4, commences to receive benefit payments
under an insured long-term disability plan sponsored and maintained by an
Employer or Related Company apart from this Plan, he will be constructively
deemed to have elected to defer his Disability Pension for the period during
which he is in receipt of benefits under such long-term disability plan prior to
his Normal Retirement Date. During any period the Participant receives such
insured long-term disability plan benefits he will continue to be treated as if
he were an Active Participant receiving Hours of Service and Compensation at the
same rate that was in effect immediately prior to his disablement. Upon
attaining his Normal Retirement Date, such a Participant will be entitled to his
Disability Pension reduced by the Actuarial Equivalent of such Pension payments,
if any, that he received under the Plan prior to the commencement of benefit
payments under such long-term disability plan. For purposes of this paragraph,
the normal form of Pension benefit will be determined in accordance with Article
VII.

              (d)   If a Disabled Participant’s disability will cease to exist,
his rights to a current or future Disability Pension will cease: if he does not
re-enter (or seek to re-enter with employment denied through no fault of his
own) the Employer’s employ within ninety (90) days thereafter, he will be deemed
to have terminated his employment as of the date his disablement was established
and his benefits will be recomputed on the assumption he was simply a terminated
Participant and had never been disabled, less the Actuarial Equivalent of
Disability Pension payments, if any, he had already received as a Disabled
Participant. If any Participant being treated as an Active Participant under
Section 4.4(c) seeks to re-enter the Employer’s employ within the ninety (90)
day period, but employment is denied through no fault of his own, his status as
an Active Participant will be treated as having ended on the date his disability
ceased to exist. If, however, he in fact re-enters the Employer’s employ within
ninety (90) days of the date his disablement ceased, he will continue as an
Active Participant of this Plan.

Section 4.5 - Deferred Vested Pension

A Participant whose employment terminates for any reason other than death or
Retirement, will be eligible, pursuant to the terms in Section 5.5, to receive a
Deferred Vested Pension in accordance

26



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

with Section 5.5, commencing at his Normal Retirement Date and payable in the
form as provided in accordance with Article VII.

Section 4.6 - Retirement While on Leave of Absence

A Participant otherwise eligible to retire may elect to do so without returning
to active employment with an Employer if he is absent from work pursuant to an
Approved Absence.

27



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE V

AMOUNT OF RETIREMENT OR PENSION INCOME

Section 5.1 - Normal Retirement Pension

Subject to the provisions of Section 5.7, Section 7.2 and Schedules II and IV, a
Participant who retires on his Normal Retirement Date will be entitled to a
monthly Pension, payable in the normal form of payment described in Section 7.1,
in an amount equal to:

For Participants who retire after December 31, 1988, but prior to January 1,
1993, the greater of (a) or (b) below:

       

(a) (i) one percent (1%) of a Participant’s Final Average Compensation,
multiplied by the Participant’s Credited Service, not to exceed 35 years; plus,

     

  (ii) sixty-five one hundredths of one percent (0.65%) of the excess of a
Participant’s Final Average Compensation over covered compensation, multiplied
by the Participant’s Credited Service, not to exceed thirty-five (35) years.

     

  Covered compensation is the average of the Social Security taxable wage bases
for the thirty-five (35) year period ending with the year of the individual’s
Social Security retirement age [as defined in Code Section 414(b)(8)]. Covered
compensation will be determined on the date the Participant separates from
service and the Social Security wage bases will be projected without change
until the Participant’s Social Security retirement age.

     

(b) twenty-five percent (25%) of Final Average Compensation at age sixty-five
(65), but only if the Eligible Employee was actively employed by the Company on
December 31, 1988, and has one hundred twenty (120) or more Months of Service at
age sixty-five (65).

     
For Participants who retire after December 31, 1992, (c) below:

     

(c) one percent (1%) of a Participant’s Final Average Compensation multiplied by
the Participant’s Credited Service, not to exceed twenty-five (25) years.

However, in no event will any Eligible Employee who was a Participant in the
Plan as of January 1, 1993, be entitled to an Accrued Retirement Pension that is
less than the Accrued Retirement Pension the Participant was entitled to receive
as of December 31, 1992, based upon the terms of the Plan as they existed on
such date, as if the Participant had terminated employment with the Company on
December 31, 1992.

The benefits computed in accordance with this Section, if not already a multiple
of ten dollars ($10), will be rounded to the next highest multiple of ten
dollars ($10).

28



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

In no event will a Participant’s Normal Retirement Pension be less than the
Pension the Participant could have received had he elected an immediate Early
Retirement Pension commencing as of the first day of any Plan Year following his
eligibility for Early Retirement.

Notwithstanding the above, in no event shall any Eligible Employee who was an
active Participant in the Plan as of December 31, 1995, and who is a Highly
Compensated Employee be credited with Credited Service or Compensation for
purposes of determining Final Average Compensation for any Compensation or
Credited Service on and after April 1, 1996, or such date that he is determined
to be a Highly Compensated Employee. Such affected Participant’s Accrued
Retirement Pension under the terms of this Plan shall be calculated as if the
Participant terminated employment with the Employer as of March 31, 1996, or
such later date that he is determined to be a Highly Compensated Employee.
Service for purposes of Section 3.2 of the Plan shall continue to be credited.

Section 5.2 - Early Retirement Pension

Subject to the provisions of Section 5.7, Section 7.2 and Schedules II and IV, a
Participant who retires early will be entitled to a Pension, payable in the
normal form described in Section 7.1, commencing on the date elected by the
Participant pursuant to Section 4.2, in an amount which is equal (as of the date
of income commencement) to that portion of his Accrued Retirement Pension
derived from Section 5.1 reduced by one of the following Early Retirement
factors:

              (a)   The portion of the benefit derived under Section 5.1(a)(i),
5.1(b) or 5.1(c) will be reduced by 1/180th for each of the first 60 months by
which his starting date of income precedes his Normal Retirement Date and
1/360th for each of the next 60 months thereafter.

              (b)   The portion of the benefit derived under Section 5.1(a)(ii)
will be reduced by multiplying by the appropriate factor from the following
table:

                         
Age
  Factor     Age       Factor  
65
    1.000       59       .654  
64
    .923       58       .615  
63
    .846       57       .577  
62
    .769       56       .529  
61
    .731       55       .486  
60
    .692                  



        For retirement ages which are not whole years, the values from the
preceding table will be interpolated as appropriate.

29



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 5.3 - Late Retirement Pension

Subject to the provisions of Section 5.7, Section 7.2 and Schedules II and IV,
if a Participant does not retire at his Normal Retirement Date, he will be
entitled to his Accrued Retirement Pension commencing as of his Late Retirement
Date and in the normal form of payment described in Section 7.1.

Section 5.4 - Disability Pension

Subject to the provisions of Section 5.7, Section 7.2, and Schedules II and IV,
a Participant who is eligible for a Disability Pension will be entitled to
receive a monthly income, as provided in Section 4.4. Said Disability Pension
will commence on the first day of the month coincident with or next following
the date of the Participant’s disablement and will be equal to the Actuarial
Equivalent of the Disabled Participant’s Accrued Retirement Pension. If recovery
from disability occurs subsequent to attainment of the Participant’s Normal
Retirement Date, the Disability Pension will continue to be payable for life.

In lieu of the above benefit, each Disabled Participant may elect a reduced
monthly Pension, commencing on the first day of any month coinciding with or
following his attainment of age fifty-five (55), provided such Participant has
satisfied the requirements for Early Retirement as set forth in Section 4.2 as
of the first day of the month his benefits are to commence. Such reduced monthly
Pension will be equal to the Disabled Participant’s Accrued Retirement Pension
as of the first day of the month his benefits are to commence reduced by the
factors in Section 5.2 for the period that this commencement date precedes his
Normal Retirement Date.

Section 5.5 - Deferred Vested Pension

Subject to the provisions of Section 5.7, Section 7.2 and Schedules II and IV, a
Participant who becomes eligible for a Deferred Vested Pension due to his
termination of employment will be eligible to receive a Pension payable in the
normal form described in Section 7.1, commencing at his Normal Retirement Date,
if he is then living, equal to his Accrued Retirement Pension at termination as
defined in Section 1.24(g).

A Participant who meets the requirements for Early Retirement as provided in
Section 4.2 shall be entitled to a benefit which is not less than the Normal
Retirement benefit upon attainment of the age requirements specified in Section
4.2 reduced in accordance with the provisions of Section 5.2.

A Participant who terminates employment before becoming vested in any portion of
his Accrued Benefit will forfeit his entire Accrued Benefit and will be treated
as having been paid his entire interest in the Plan. However, if the person is
reemployed and again becomes a Participant before incurring at least five (5)
consecutive one (1) years Breaks in Service, the forfeited portion of his
Accrued Benefit will be restored. However, if the Participant received a
distribution from the Plan when he initially terminated, this restoration will
occur only if the Participant repays the amount distributed, plus interest at a
rate determined under Code Section 411 (c)(2)(C), not later than the end of the
fifth (5th) year beginning after he is reemployed or, if earlier, the end of the
fifth (5th) year beginning after the distribution was made.

30



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Effective January 1, 1989, a Participant with five (5) Years of Service is fully
vested in his Accrued Benefit. The Vesting Schedule for Plan Years prior to
January 1, 1989, was as follows:

         
Years of Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than 2 years
    0%  
2 years
    20%  
3 years
    40%  
4 years
    60%  
5 years
    80%  
6 years or more
    100%  

Section 5.6 - No Duplication of Benefits

Benefits will not be payable to any Participant under more than one provision
hereof for the same period of time.

Section 5.7 - Benefit Coordination With Other Plans

If a Participant (or his Beneficiary) receives or is entitled to receive a
benefit under any Other Plan, excluding the Big Lots Savings Plan (f/k/a
Consolidated Stores Corporation Savings Plan), his Normal Retirement Pension
will be reduced by the Actuarial Equivalent of his Normal Retirement benefit
from any Other Plan (prior to reduction for any optional pre-Retirement coverage
for survivor benefits), but only to the extent that:

              (a)   The benefits from the plans are attributable to the same
earnings and/or the same period of employment; and

              (b)   The benefit from the Other Plan is not attributable to the
voluntary or mandatory contributions made by the Participant.

If a Participant is entitled to benefits from this Plan and one or more Other
Plans for the same period of employment and if one or more of such plans
contains a benefit coordination provision, then the benefits payable to the
Participant will be determined as follows:

              (c)   The Primary Plan will be the plan in which the Participant
is an Active Participant immediately before his Retirement, death or other
termination of employment with an Employer or a Related Company. The benefits
payable under the Primary Plan will be determined in accordance with its
benefits coordination provision.

              (d)   The Secondary Plan will be the plan and/or plans in which
the Participant was an Active Participant before he became an active Participant
in the Primary Plan. The benefits payable under the Secondary Plan will be
determined without regard to their benefit coordination provisions.

31



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

In all events, principles of benefit coordination will be applied on a basis
equitable to the Participant considering his total covered earnings and service.

Section 5.8 - Benefit Commencement

              (a)   Unless a Participant elects otherwise, benefit payments will
commence no later than sixty (60) days after the latest of the close of the Plan
Year in which (1) the Participant attains his Normal Retirement Age; (2) the
fifth (5th) anniversary in which the Participant commenced participation in the
Plan occurs; or (3) the Participant terminates employment with the Employer.
Such an election will be in the form of a written statement, signed by the
Participant, describing the benefit and the date on which the payments of such
benefit will commence and be subject to the requirements of Article VII.
However, distributions to five percent (5%) owners [as defined in Code Section
416(i)] and to Participants who attain age seventy and one-half (70 1/2) after
January 1, 1988, must commence no later than the April 1st following the
calendar year in which such Participant attains age seventy and one-half (70
1/2). Distributions to non five percent (5%) owners who attained age seventy and
one-half (70 1/2) i n 1988 will commence no later than April 1, 1990.
Distribution of benefits to non five percent (5%) owners who attained age
seventy and one-half (70 1/2) prior to January 1, 1988, and who were not five
percent (5%) owners for any Plan Year beginning with the Plan Year in which they
attained age sixty-six and one-half (66 1/2), will commence no later than the
April 1st following the calendar year in which the later of termination of
employment or attainment of age seventy and one-half (70 1/2) occurs. In the
event a Participant remains employed by the Employer after the April 1, of the
calendar year following the calendar year in which he attained age seventy and
one-half (70 1/2), the Participant’s Pension shall be actuarially adjusted for
the period after age seventy and one-half (70 1/2) in which the Participant was
not receiving a Pension under this Plan to the Participant’s commencement of
payment of his Pension, in accordance with the regulations issued pursuant to
Code section 401 (a)(9). In the event that a Participant has his Pension
suspended in accordance with the regulations issued pursuant to Code section
411(a)(3)(B), his Pension shall be actuarially increased in accordance with the
regulations issued pursuant to Code section 401(a)(9).



        Effective January 1, 2002, for Participants who were not five percent
(5%) owners for any Plan Year beginning with the Plan Year in which they
attained age sixty-six and one-half (66 1/2), notwithstanding any other
provisions of the Plan to the contrary, the Plan must begin to distribute a
Participant’s entire interest in the Plan no later than his ‘Required Beginning
Date’. A Participant’s Required Beginning Date is April 1 of the calendar year
following the calendar year in which the Participant attains age seventy and
one-half (70 1/2) or actually retires, whichever is later.           Effective
January 1, 2002, a Participant who was not a five percent (5%) owner, and who
remains employed following the attainment of age seventy and one-half (70

32



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        1/2) will be given the option to begin payment of his benefit as of
April 1 of the Plan Year following the Plan Year he attains age seventy and
one-half (70 1/2) or to delay commencement until actual Retirement from
employment with the Employer. The Participant will be given this option as soon
as administratively feasible after the Participant attains age seventy and
one-half (70 1/2) and the Participant must notify the Administrator of his
decision to commence benefit payments or to delay commencement by March 1 of the
following calendar year. This election is irrevocable when made. If no election
is received by March 1, the Participant will be deemed to have elected to defer
his benefit payment until his actual Retirement.

              (b)   In the event that an appropriate application for
commencement of the payment of a Pension or other benefit hereunder is not
received by the Committee within five (5) years after the date the benefit would
normally commence, such benefit will be forfeited as of the end of the Plan Year
in which such fifth anniversary occurs. If, following such a forfeiture, the
Participant, his Eligible Spouse, his Contingent Annuitant, or his Beneficiary
makes appropriate application for a benefit which the Committee determines such
person would have been entitled to upon prior timely application, the Committee
will authorize the benefit to be reinstated and payment to commence as of the
first day of the month coincident with or next following such determination.

Section 5.9 - Top-Heavy

Notwithstanding any other provision of this Plan, during any Plan Year in which
the Plan becomes Top-Heavy as defined in Schedule IV, the provisions of Schedule
IV will become operative.

33



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE VI

DEATH BENEFITS

Section 6.1 - Death Benefit

The death benefit payable to the Spouse of a deceased eligible Participant will
be either (a) or (b) below as hereinafter provided.

              (a)   A monthly life annuity which is the survivorship portion of
the Qualified Joint and Survivor’s Pension, assuming, however, that the
Participant had separated from Service on his date of death, survived to the
earliest retirement age and died on the day after the earliest retirement age.
The Qualified Joint and Survivor Pension is the Actuarial Equivalent of the
deceased Participant’s Accrued Retirement Pension reduced as provided for in
Section 5.2 for each month that the Participant’s date of death or earliest
retirement age, if later, precedes his Normal Retirement Date, or

              (b)   A lump sum amount equal to the Actuarial Equivalent of the
survivorship portion of the Qualified Joint and Survivor’s Pension of the
deceased Participant’s Accrued Retirement Pension reduced as provided for in
Section 5.2, and computed on the assumption that the Participant had separated
from Service on his date of death, survived to the earliest retirement age and
died on the day after the earliest retirement age.

Notwithstanding the above, the monthly life annuity provided as pre-retirement
spousal annuity will not be less than the corresponding “qualified
pre-retirement survivor annuity” as described in Code Section 417.

For purposes of this Article VI, “earliest retirement age” will be the earliest
date on which, under the Plan, the Participant could elect to receive Retirement
benefits.

Section 6.2 - Eligible Participants and Determination of Applicable Death
Benefits

Any deceased Active, Disabled or Retired Participant who on the date of his
death:

              (a)   was credited with an Hour of Service on or after August 23,
1984,

              (b)   had a vested benefit under this Plan,

              (c)   was not receiving Retirement benefit payments, and

              (d)   had an Eligible Spouse immediately preceding the date of his
death,

will have a pre-retirement spousal annuity payable to said Spouse. There are no
death benefits payable to unmarried participants.

34



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The Spouse has the option to elect payment of the Death Benefits in the form of
a life annuity or the lump sum equivalent of the applicable death benefit. The
lump sum or annuity will be as provided in Section 6.1(a) or (b) and calculated
as payable commencing on the first day of the month coincident with or next
following the date the Participant would have reached the earliest retirement
age under this Plan, or if later, his date of death.

The lump sum or annuity as calculated in the preceding sentence may be payable
immediately (reduced for early commencement) or deferred to a later date at the
spouse’s election.

35



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE VII

FORM OF PENSION PAYMENT AND OPTIONAL BENEFITS

Section 7.1 - Normal Form of Pension Payment



The normal form of Pension payment will be monthly payments for the life of the
Participant, with no further payments made after his death. Subject to the
provisions of Section 5.9, the first payment will be made on the first day of
the calendar month coinciding with or next following the Participant’s
Retirement date, except that with respect to a Participant entitled to a
Disability Pension or a Deferred Vested Pension and a Participant entitled to an
Early Retirement Pension who has elected to defer payment, the date of such
first payment will be the Participant’s Normal Retirement Date or such earlier
date elected by the Participant pursuant to Sections 5.4, 4.2 or 4.4, as
applicable. The last payment will be made on the first day of the calendar month
during which the Participant’s death occurs.

Pensions will be paid in the normal form for Participants if on the date Pension
payments commence (i) they do not have an Eligible Spouse, or (ii) they have
completed a Qualified Election and have not made an election of any optional
form of Pension pursuant to Section 7.3.

Section 7.2 - Qualified Joint and Survivor Pension

If on the date a Participant’s Pension payment commences (including Disability
Pensions) he has an Eligible Spouse to whom he is married as of such benefit
commencement date, such Pension will be paid in the form of an immediate
Qualified Joint and Survivor Pension which is Actuarially Equivalent to the
normal form of payment. Under the Qualified Joint and Survivor Pension, a
reduced amount will be paid to the Participant for his lifetime, and the
Eligible Spouse, if surviving at the Participant’s death, will be entitled to
receive thereafter a lifetime Pension in a monthly amount equal to fifty percent
(50%) of the reduced monthly Pension which had been payable to the Participant.
The last payment of the Qualified Joint and Survivor Pension will be made as of
the first (1st) day of the month in which the death of the later to survive of
the Participant and his Eligible Spouse occurs. So long as a Qualified Election
is signed within the ninety (90) day period ending on the date benefits would
commence, a Participant may elect in writing, any time prior to the commencement
of his Pension payments, to receive the normal form of payment; or a Participant
entitled to receive a Normal, Late or Early Retirement, Disability Pension or
Deferred Vested Pension may elect an optional form of payment under Section 7.3.
Any such election for an optional form of payment will be revocable (pursuant to
Section 7.4), at the Participant’s option, at any time prior to the date the
Participant’s Pension payments commence.

              (a)   Notice of Qualified Election

In the case of a Qualified Joint and Survivor Pension as described above, the
Plan Administrator will provide each Participant within thirty (30) to ninety
(90) days prior to the commencement of benefits, a written explanation of: (i)
the terms and conditions of a Qualified Joint and Survivor

36



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        Pension; (ii) the Participant’s right to make and the effect of an
election to waive their Qualified Joint and Survivor Pension form of benefit;
(iii) the rights of a Participant’s Eligible Spouse; and (iv) the right to make,
and the effect of, a revocation of a previous election to waive the Qualified
Joint and Survivor Pension.           A Participant may elect, with applicable
spousal consent, to waive any requirements that the written explanation be
provided at least thirty (30) days before the annuity starting date if the
distribution commences more than seven (7) days after such explanation is
provided.

              (b)   Qualified Election

Any Participant who desires to waive the Qualified Joint and Survivor Pension
must do so in writing within the ninety- (90) day period ending on the date
benefits would commence and such waiver must be consented to by the
Participant’s Eligible Spouse. The Eligible Spouse’s consent in writing to a
waiver in which the Eligible Spouse acknowledges the effect of the election, the
waiver must be witnessed by a Plan representative or notary public and must be
limited to a specific optional form of benefit or for a specific alternate
Beneficiary in accordance with Section 9.17. Notwithstanding this consent
requirement, if the Participant establishes to the satisfaction of a Plan
representative that such written consent may not be obtained because there is no
Eligible Spouse or such Spouse cannot be located, a waiver will be deemed an
election qualified under this paragraph. Any consent necessary under this
provision will be valid only with respect to the Spouse who signs the consent,
or in the event of an election deemed qualified under this paragraph, the
designated Eligible Spouse. Additionally, a revocation of a prior waiver may be
made by a Participant without the consent of the Eligible Spouse at any time
before the commencement of benefits. The number of revocations will not be
limited.

Section 7.3 - Optional Forms of Pension

In lieu of the normal form of Pension payable to a Participant under Section 5.1
(Normal Retirement Pension), Section 5.2 (Early Retirement Pension), Section 5.3
(Late Retirement Pension), Section 5.4 (Disability Pension) or Section 5.5
(Deferred Vested Pension) of this Plan, a Participant may elect to receive
benefits of Actuarial Equivalent value as described below. Notwithstanding the
above, any married Participant must have completed a Qualified Election within
the ninety (90) day period ending on the date benefits would commence before any
election of an optional form of Pension will have any effect.

The election of an optional form of Pension will be in writing on a form
approved by the Committee and, if in accordance with the conditions set forth in
Section 7.4 below, will become effective (i) in respect to a Participant who
retires on his Normal or Early Retirement Date, on such Retirement date, (ii) in
respect to a Participant who continues employment beyond his normal Retirement
Date, on his Late Retirement Date, and (iii) in respect to an Inactive
Participant, the date his Deferred Vested Pension commences, but in no event
prior to the date the written election is filed with the Committee.

37



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (a)   Lump Sum Distribution - One lump sum payment in cash of the
entire Actuarial Equivalent of the Participant’s Accrued Retirement Pension.

              (b)   Period-Certain - A reduced Pension payable over sixty (60),
one hundred twenty (120) or one hundred eighty (180) months, as the Participant
elects, in monthly, quarterly, semiannual or annual installments. The period
over which such payment is to be made will not extend beyond the Participant’s
life expectancy (or the life expectancy of the Participant and his Designated
Beneficiary).

              (c)   Purchase of an Annuity Contract - The purchase of an annuity
contract to provide Pension benefits to the Participant (and his Designated
Beneficiary, if any) in any form equivalent in value to the Actuarial Equivalent
of the Participant’s Accrued Retirement Pension.

Notwithstanding the above, certain small Pension payments may be distributed to
Participants in accordance with the provisions of Section 9.14.

In lieu of the death benefit provided under Section 6.1(a), a Beneficiary may
elect to receive his benefit in the form of a single lump sum.

Notwithstanding the above, distributions may only be made over one of the
following periods (or a combination thereof):

              (a)   the life of the Participant,

              (b)   the life of the Participant and a Designated Beneficiary,

              (c)   a period certain not extending beyond the life expectancy of
the Participant, or

              (d)   a period certain not extending beyond the joint and last
survivor expectancy of the Participant and a Designated Beneficiary.

For purposes of this computation, a Participant’s life expectancy may be
recalculated no more frequently than annually; however, the life expectancy of a
non-spouse Beneficiary may not be recalculated.

Notwithstanding any provision hereof to the contrary, if the value of the
Participant’s benefit under any of the above options will be less than an amount
that will satisfy the minimum distribution incidental benefit requirement of
Section 1.401(a)(9)-2 of the Regulations, the optional benefit will be adjusted
so that the value of the Participant’s benefit under the option will be equal to
an amount that will satisfy the minimum distribution incidental benefit
requirement of Section 1.401(a)(9)-2 of the Regulations.

38



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 7.4 - Conditions Regarding Optional Forms of Pension

Any optional form of Pension provided under this Plan as determined by the
Committee other than through the options available under an insurance or annuity
contract will be subject to the following conditions:

              (a)   An election of an optional form of Pension or a change of
Contingent Annuitant will become effective only if it is filed with the
Committee in writing on a form approved by the Committee prior to the date the
election is to become effective, provided that an election, any change or
revocation of an election, or any change in the designation of a Contingent
Annuitant may be made no earlier than 30 days from the date payment of the
Participant’s Pension commences. Any attempted election of an optional form of
Pension or change of a Contingent Annuitant not meeting the conditions of the
preceding sentence will be void for all purposes, unless the Committee
determines otherwise in accordance with the provisions of Section 9.6.

              (b)   To elect a Contingent Annuitant Option (or to change a
Contingent Annuitant), a Participant will designate his Contingent Annuitant on
a form provided for this purpose, and will furnish within thirty (30) days
thereafter, but not later than the date on which he will retire, proof
satisfactory to the Committee of the age of the Contingent Annuitant.

              (c)   An election made pursuant to Section 7.3 will become
inoperative if the death of the Participant or the Contingent Annuitant [under
Section 7.3(b)] occurs before the election of the optional form of Pension
becomes effective and death benefits will be paid according to Article VI.

              (d)   If the Contingent Annuitant dies after the date payment of
the Participant’s Pension commences but before the death of the Retired
Participant, such Participant will continue to receive the same amount of
Pension payable to him in accordance with such election.

              (e)   If the Participant will become reemployed by an Employer
after the election has become effective, his election will nevertheless continue
to be effective, and if the Participant will die before retiring, his Contingent
Annuitant (or Beneficiary) will receive the amount of Pension which would be
payable to such Contingent Annuitant (or Beneficiary) in accordance with such
election, as if such Participant had retired on the date of his death.

              (f)   In any event, if benefit commencement has occurred prior to
the Participant’s death, any remaining interest must be distributed at least as
rapidly under any optional form elected as the method of distribution being used
as of the date of the Participant’s death.

39



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Any optional form of Pension paid through an insurance or annuity contract
(individual or group) will be subject to the conditions contained in or
otherwise applicable to such insurance or annuity contract.

Any recipient of an “eligible rollover distribution” may elect, at the time and
in the manner announced by the Administrator, to have any portion of that
distribution paid directly to any eligible retirement plan he designates.

              (a)   Definitions

                  (i)   “eligible rollover distribution” means any distribution
of all or any portion of the balance to the credit of the distributee, except
(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s Designated Beneficiary, or for a
specified period of ten years or more (ii) any portion of the distribution
required to be made under Code Section 401(a)(9) or (iii) any portion of the
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities).

                  (ii)   “eligible retirement plan” means an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that will
accept the distributee’s eligible rollover distribution. However, if the
eligible rollover distribution is being made to a surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity only. Effective January 1, 2002, for purposes of the direct rollover
provisions, an eligible retirement plan shall also mean an annuity contract
described in Code Section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. The definition of eligible retirement
plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a Qualified Domestic
Relation Order, as defined in Code Section 414(p).

                  (iii)   “distributee” means an employee or former employee
and, with respect to their interests only, the employee’s or former employee’s
surviving spouse and the employee’s or former employee’s spouse or former spouse
who is the alternate payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p).

                  (iv)   “direct rollover” means a payment by the Plan to the
eligible retirement plan specified by the distributee.



40



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE VIII

PLAN FINANCING

Section 8.1 – Contributions

No contributions will be required or permitted from any Participant. The
Employers will make contributions in such amounts and at such times in
accordance with (i) a funding method and policy to be established by the Company
consistent with Plan objectives, and (ii) annual actuarial valuations of the
Plan prepared by the Actuary. It is the intention of each Employer to continue
this Plan as it applies to its employees and make contributions regularly each
year. Forfeitures arising under this Plan because of severance of employment
before a Participant becomes eligible for a Pension, or for any other reason,
will to the extent permitted by law be applied to reduce the cost of the Plan,
not to increase the benefits otherwise payable under the Plan.

Section 8.2 - Funding Policy and Method

The Company will establish a funding policy and method, and advise the Trustee
thereof, so that the investment of the Trust Fund can be appropriately
coordinated with the Plan’s financial needs (such as the requirements for
liquidity and investment performance to meet expected benefit payments) both on
a short-term and a long-term basis.

Section 8.3 - Trust Fund

              (a)   All contributions made by the Employers under this Plan will
be paid to the Trustee and deposited in the Trust Fund. The Trustee will invest
the assets of the Trust Fund, including any insurance or annuity contracts
(individual or group) comprising a part thereof, in accordance with the Trust
Agreement. Except as otherwise provided herein, all assets of the Trust Fund
allocable to this Plan, including investment income, will be retained for the
exclusive benefit of Participants and their Beneficiaries, will be used to pay
benefits to such persons or to pay administrative expenses to the extent not
paid by the Employers, and will not revert to or inure to the benefit of any
Employer.

              (b)   Notwithstanding anything herein to the contrary, upon an
Employer’s request, a contribution which was made by a mistake of fact, or which
is determined to be nondeductible under Code Section 404, will be returned to
the Employer within one (1) year after the payment of the contribution, or the
disallowance of the deduction (to the extent disallowed), whichever is
applicable.

Section 8.4 - Single Plan

Trust Fund assets allocable to contributions made under the Plan by one Employer
will be available on an ongoing basis to satisfy the total Plan liabilities of
all participating Employers; however, Trust Fund assets attributable to
contributions to another employee benefit plan will first be

41



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

available on a termination basis to the extent required to satisfy liabilities,
if any, under this Plan which arise from such other employee benefit plan.

42



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

Section 9.1 - Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration

The Fiduciaries will have only those powers, duties, responsibilities and
obligations as are specifically, given them under this Plan or the Trust
Agreement. Any power, duty, responsibility or obligation for the control,
management or administration of the Plan or Trust Fund which is not specifically
allocated to any Fiduciary, or with respect to which the allocation is in doubt,
will be deemed allocated to the Company. In general, the Employers will have the
sole responsibility for making the contributions, as specified in Article VIII
and subject to the provisions of Article VIII, necessary to provide benefits
under the Plan in respect to their employees. The Company will have the sole
authority to appoint and remove members of the Committee and to amend or
terminate, in whole or in part, this Plan. The Committee shall have the
authority to appoint and remove an Investment Manager, a Trustee, and shall have
the authority to amend or terminate the Trust Agreement. The Committee will have
the sole responsibility for the administration of this Plan, as specifically
described in this Plan and the Trust Agreement. The Trustee will have the sole
responsibility for the administration of the Trust and the management of the
Trust assets except in respect to insurance or annuity contracts or in respect
to powers delegated to an Investment Manager.

The Company, by written instrument filed with the records of the Plan may
designate fiduciary capacities and/or Fiduciaries other than those named herein.
A Fiduciary may serve in more than one fiduciary capacity in respect to the
Plan. A Fiduciary will have the authority to designate parties other than
Fiduciaries to carry out all or a portion of his fiduciary responsibilities,
through a written instrument. A Fiduciary or party designated to carry out all
or a portion of a Fiduciary’s responsibilities, as provided above, may employ
one or more parties to render advice with regard to any responsibility he has
under the Plan.

Section 9.2 – Indemnification

The Company will indemnify each member of the Committee and any other employee,
officer or director of the Company or a Related Company against any claims,
loss, damage, expense and liability (other than amounts paid in settlement not
approved by the Company) reasonably incurred by him in connection with any
action or failure to act to which he may be party by reason of his membership on
the Committee or performance of an authorized duty or responsibility for or on
behalf of the Company or a Related Company pursuant to the Plan or Trust unless
the same is judicially determined to be the result of the individual’s gross
negligence or willful misconduct. Such indemnification by the Company will be
made only to the extent (i) such expense or liability is not payable to or on
behalf of such person under any liability insurance coverage, and (ii) the Trust
is precluded from assuming such expense or liability because of the operations
of ERISA Section 410 or other applicable law. The foregoing right to
indemnification will be in addition to any other rights to which any such person
may be entitled as a matter of law.

43



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 9.3 - Appointment of Committee

The Plan will be administered by the Committee consisting of at least three (3)
persons who will be appointed by the Company’s Board of Directors on the
recommendation of the Company’s Chief Executive Officer. A person who is
selected as a member of the Committee also may serve in one or more other
fiduciary capacities with respect to the Plan and may be a Participant. The
Board will have the right to remove any member of the Committee at any time, and
a member may resign at any time upon notice to the Company. The Chief Executive
Officer, with the approval of the Board, may fill by appointment any vacancy in
the membership of the Committee. All usual and reasonable expenses of the
Committee incurred by them in the administration of the Plan and Trust,
including but not limited to fees and expenses of professional advisors referred
to above, may be paid in whole or in part by the Employers, and any expenses not
paid by the Employers will be paid by the Trustee out of the principal or income
of the Trust Fund. Any members of the Committee must be full-time employees of
the Company or Related Company and will not receive compensation with respect to
their services for the Committee.

Section 9.4 - Records and Reports

The Committee will exercise such authority and responsibility as it deems
appropriate in order to comply with the Code, ERISA and governmental regulations
issued thereunder relating to records of Participants’ Service, accrued benefits
and the percentage of such benefits which is nonforfeitable under the Plan;
notifications to Participants; annual registration with the Internal Revenue
Service; annual reports to the Department of Labor; and reports to the Pension
Benefit Guaranty Corporation. The Employers and the Committee will each keep or
cause to be kept such employee and Participant data and other records, and will
each reasonably give notice to the other of such information, as will be proper,
necessary or desirable to effectuate the purpose of the Plan. Neither the
Employers nor the Committee will be required to duplicate any records kept by
the other.

Section 9.5 - Other Committee Powers and Duties

The Committee will have such duties and powers as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the following:

              (a)   In its sole discretion, to construe and interpret the Plan,
including the supplying of any omissions in accordance with the intent of the
Plan, decide all questions of eligibility, determine the amount, manner and time
of payment of any benefits hereunder, and to authorize the payment of benefits;

              (b)   To prescribe forms and procedures to be followed by the
Participants and Beneficiaries filing applications for benefits;

              (c)   To prepare and distribute, in such manner as the Committee
determines to be appropriate, information explaining the Plan;

44



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (d)   To receive from the Employers and from Participants such
information as will be necessary for the proper administration of the Plan;

              (e)   To furnish the Employers, upon request, such annual reports
with respect to the administration of the Plan as are reasonable and
appropriate;

              (f)   To receive, review and keep on file (as it may deem
convenient or proper) reports of the financial condition, and of the receipts
and disbursements, of the Trust Fund from the Trustee;

              (g)   To appoint, employ or designate individuals to assist in the
administration of the Plan and any other agents it deems advisable, including
legal and actuarial counsel; and

              (h)   To exercise such other powers and duties as the Board may
delegate to it.

The Committee may retain auditors, accountants, physicians, actuaries, legal
counsel and other professional advisors selected by it. Any Committee member or
other Fiduciary may himself act in any such capacity, and any such auditors,
accountants, physicians, actuaries, legal counsel, or other professional
advisors may be persons acting in a similar capacity for any Employer and/or any
nonparticipating Related Company and may be employees of any Employer and/or any
nonparticipating Related Company. The opinion of or information and data
contained in any certificate or report or other material prepared by any such
auditor, physician, Actuary, accountant, legal counsel, or other professional
advisor will be full and complete authority and protection in respect of any
action taken, suffered or omitted by the Committee or other Fiduciary in good
faith and in accordance with such opinion or information and no member of the
Committee or other Fiduciary will be deemed imprudent by reason of any such
action.

The Committee will cause the Actuary to prepare actuarial valuations of the Plan
for each full Plan Year. In making the annual actuarial valuation of the Plan,
the Actuary may rely upon the written statements of the Trustee, Investment
Manager and/or insurance company which holds or manages Trust Fund assets
concerning the value of such assets in the Trust Fund and will not be required
to make any independent investigation with respect thereto. The Actuary may also
rely upon any information furnished him by the Employers, the Committee, an
accountant or auditor.

Section 9.6 - Rules and Decisions

The Committee may adopt such rules as it deems necessary, desirable or
appropriate for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan. Rules and decisions of the Committee
will not discriminate in favor of officers, directors or highly paid or
compensated employees of the Company and all Related Companies which are members
of the same controlled group of corporations as the Company when viewed as a
single entity. When making a determination or calculation, the Committee will be
entitled to rely upon information furnished by a Participant or Beneficiary, an
Employer, the legal counsel of an Employer, an Actuary, or the Trustee. The
determination of the Committee as to any disputed question arising hereunder
including, but without limitation thereto, questions of construction,
administration and

45



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

interpretation, will be final and conclusive upon all persons including, but not
by way of limitation, Eligible Employees, Participants, Beneficiaries, and their
heirs, distributees and personal representatives, and any other person claiming
an interest under the Plan and will not be deemed imprudent.

Section 9.7 - Committee Procedures

The Committee may act at a meeting or in writing without a meeting. All
decisions of the Committee will be made by the vote of the majority including
actions in writing taken without a meeting. The Committee may adopt such
operating procedures and regulations as it deems desirable for the conduct of
its affairs and may authorize a member, or each member, of the Committee to act
on its behalf in certain administrative matters deemed by them to be routine in
nature, including the execution of documents. No Committee member who is a
Participant will have any vote in any decision of the Committee made uniquely
with respect to such Committee member or his benefits hereunder.

Section 9.8 - Authorization of Benefit Payments

The Committee will issue directions to the Trustee and/or the applicable
insurance company, if any, concerning all benefits which are to be paid from the
Trust Fund pursuant to the provisions of the Plan, and certify that all such
directions are in accordance with this Plan.

Section 9.9 - Application and Forms for Pension

The Committee will require a Participant to complete and file with the Committee
an application for Pension and all other forms approved by the Committee, and to
furnish all pertinent information requested by the Committee and the Committee
will not be deemed imprudent by reason of failure to recognize or act in regard
to other types of communications received. The Committee may rely upon all such
information so furnished it, including the Participant’s current mailing
address. To the extent that the Company or the Committee will prescribe forms
for use by the Participants, former Participants and their respective
Beneficiaries in communicating with the Employers or the Committee, as the case
may be, and will establish periods during which communications may be received,
they and the Employers will respectively be protected in disregarding any notice
or communication for which a form will so have been prescribed and which will
not be made on such form and any notice or communication for the receipt of
which a period will so have been established and which will not be received
during such period, or in accepting any notice or communication which will not
be made on the proper form and/or received during the proper period. Each
Employer and the Committee will respectively also be protected in acting upon
any notice or other communication purporting to be signed by any person and
reasonably believed to be genuine and accurate, and will not be deemed imprudent
by reason of so doing.

Section 9.10 - Facility of Payment

Whenever, in the Committee’s opinion, a person entitled to receive any payment
of a benefit, or installment thereof, hereunder is under a legal disability or
is incapacitated in any way so as to be

46



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

unable to manage his financial affairs, the Committee may direct the Trustee
and/or the applicable insurance company, if any, to make payments to such person
or to his legal representative. Any payment of a benefit or installment thereof
in accordance with the provisions of this Section will be a complete discharge
of any liability for the making of such payment under the provisions of the
Plan.

If any Beneficiary of any Participant or former Participant will be a minor, the
Committee and the Trustee will be fully protected in making any payment required
to be made to such minor to any person who will be a custodian for such minor
under the provisions of the Uniform Gifts to Minors Act in effect in the state
in which such minor will reside at the time of such payment.

Section 9.11 - Claims Procedure

The Committee will notify each Participant of his entitlement to receive
benefits under this Plan and will provide appropriate forms on which application
for such benefits may be made.

Each Participant or Beneficiary claiming a benefit under the Plan must complete
and file such application forms with the Committee. The Committee may designate
a member or other designee to review all applications for benefits. That person
will notify the claimant in writing of his decision within ninety (90) days of
his receipt of the application. If special circumstances require any extension
of time (not to exceed ninety (90) days) for processing the claim, the claimant
will be notified in writing of the extension prior to the expiration of the
initial ninety (90) day period.

The reviewing member of the Committee will make all determinations on behalf of
the Committee as to the right of any person to a benefit. Any denial by the
reviewing Committee member of a claim for benefits by a Participant or
Beneficiary will be stated in writing and delivered or mailed to the Participant
or Beneficiary. The notice will be written to the best of the reviewing
Committee member’s ability in a manner that may be understood without legal or
actuarial counsel. Such notice will set forth specific reasons for the denial
and, if applicable, a description of additional material or information
necessary for the claimant to perfect his claim. If the reviewing Committee
member rejects the application solely because the claimant failed to furnish
certain necessary material or information, the notice will explain what
additional material is needed and why, and advise the claimant that he may
refile a proper application under the above claim procedure.

Section 9.12 - Appeal and Review Procedure

If a claim has been denied by the reviewing Committee member, the claimant may
appeal the denial within thirty (30) days after his receipt of written notice
thereof by submitting in writing to the Committee a request for review of the
denial of claim. A claimant may also submit a written statement of issues and
comments concerning his claim, and he may request an opportunity to review the
Plan, the Trust Agreement and any other pertinent documents (which will be made
available to him by the Committee within thirty (30) days after its receipt of a
copy of the request, at a convenient location during regular business hours).

47



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If an appeal is made, the Committee will render its final decision with the
specific reasons therefore in writing and transmit it to the claimant by
certified mail within sixty (60) days of its receipt of the request for review.

Section 9.13 – Evidence

Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information, which the person acting on it considers pertinent
and reliable, and signed, made or presented by the proper party or parties.

Section 9.14 - Limitation Regarding Small Payments

If any Pension or Other Plan benefit has a single sum value as determined by
Section 1.1 not greater than three thousand five hundred dollars ($3,500),
effective January 1, 2001, five thousand dollars ($5,000), or effective on or
after March 28, 2005, one thousand dollars ($1,000), the Committee will
distribute that single sum-amount to a Deferred Vested Participant as soon as
practicable upon his termination of employment.

Section 9.15 - Underwriting of Benefits

The Company in its sole discretion and from time to time may direct the Trustee
to provide the benefits hereunder for one or more Participants or their
Beneficiaries by purchase of insurance company annuity contracts (individual or
group) or otherwise.

Section 9.16 - Misstatement in Application for Benefits

If any person in his application to participate in the Plan or for benefits
hereunder, or in response to any request of the Committee or an Employer for
information, makes any statement which is erroneous or omits any material fact
or fails before receiving his first payment to correct any information he
previously incorrectly furnished to the Employer or the Committee for its
records, the amount of his retirement income will be adjusted on the basis of
the true facts, and the amount of any overpayment made to such person will be
deducted from his next succeeding payments as the Committee will direct.

Section 9.17 - Beneficiary Designation

Unless a valid Qualified Election pursuant to Section 7.2 is in effect at the
time his Pension Commences, a Participant’s surviving Eligible Spouse will be
deemed a Designated Beneficiary for all purposes under the Plan without the
filing of a Beneficiary designation form with the Committee as hereinafter
provided. No other Beneficiary designation by the Participant, except to
designate a contingent Beneficiary or Beneficiaries to receive benefits if the
Participant dies unmarried, will be effective without such a valid Qualified
Election.

Each unmarried Participant or Participant and Spouse who have completed a
Qualified Election pursuant to Section 7.2, having elected an optional form of
Pension providing for death benefits, may from time to time designate a person
or persons (who may be designated contingently or

48



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

successively and who may be an entity other than a natural person) as a
Beneficiary or Beneficiaries to whom Plan benefits are paid if the Participant
dies before receipt of all such benefits. Each Beneficiary designation will be
filed in the form prescribed by the Committee and will be effective only when
filed with the Committee during the Participant’s lifetime. Each Beneficiary
designation filed with the Committee will cancel all Beneficiary designations
previously filed with the Committee. The revocation of a Beneficiary designation
described in this paragraph, no matter how effected, will not require the
consent of any Designated Beneficiary, except the Participant’s Spouse. Any
cancellation of such Beneficiary designation without filing another Beneficiary
designation will be interpreted as a revocation of a Qualified Election, such
that a Participant’s spouse will once again be deemed his Designated
Beneficiary.

If any Participant is not survived by any Beneficiary or Beneficiaries as
designated above, any death benefit payable hereunder upon the Participant’s
death will be paid to the executor or administrator of the Participant’s estate.

A surviving Beneficiary of a Participant may designate a Beneficiary to whom
Plan benefits are to be paid if (i) the Beneficiary’s death occurs before
receipt of all benefits otherwise payable, and (ii) without survival of a
successive Beneficiary appointed by the Participant, or such successive
Beneficiary has also died. Provided, however, if the surviving Beneficiary was
the Participant’s Spouse, no successive Beneficiary designation by the
Participant and his spouse will have any effect without a prior Qualified
Election. If such a surviving Beneficiary dies before receiving the entire
benefit otherwise payable and has not designated a Beneficiary to whom his Plan
benefits are to be paid if death occurs before receipt of such benefits (and
said Beneficiary is not survived by a successive Beneficiary appointed by the
Participant and his spouse, or the successive Beneficiary has also died), the
remainder of such benefits will be paid to such Beneficiary’s spouse, if living,
or otherwise to the executor or administrator of such Beneficiary’s estate.

49



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT, RIGHT TO TERMINATE AND ACTION BY EMPLOYER

Section 10.1 - Right to Amend

The Company reserves the right at any time and from time to time by action of
its Board to modify or amend in whole or in part any or all of the provisions of
this Plan. No amendment to the Plan (including a change in the Actuarial
Equivalency for determining optional or Early Retirement benefits) will be
effective to the extent that it has the effect of decreasing a, Participant’s
accrued benefit. Notwithstanding the preceding sentence, a Participant’s accrued
benefit may be reduced to the extent permitted under Code Section 412(c)(8). For
purposes of this paragraph, a plan amendment which has the effect of (1)
eliminating or reducing an Early Retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to Service before the amendment will be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence will apply only with respect to a Participant who satisfies
(either before or after the amendment) the preamendment conditions for the
subsidy. In general, a retirement-type subsidy is a subsidy that continues after
Retirement, but does not include a qualified disability benefit, a medical
benefit, a social security supplement, a death benefit (including life
insurance), or a plant shutdown benefit (that does not continue after retirement
age). Furthermore, no amendment to the plan will have the effect of decreasing a
Participant’s vested interest determined without regard to such amendment as of
the later of the date such amendment is adopted, or becomes effective.

Provided, however, a retroactive reduction in benefits will be permissible if
the Secretary of Labor determines that such retroactive reduction is required to
avoid a substantial business hardship and that a variance from the minimum
funding standards under ERISA is unavailable or inadequate to relieve such
hardship; provided, further, if any such modification or amendment resulting in
a retroactive reduction in benefits is so approved, and the total value of such
reduced benefits based upon the actuarial assumptions then in effect will not be
less than the value of the assets of the Trust Fund on the effective date of
such modification or amendment.

Notwithstanding anything herein to the contrary, the Board in its sole
discretion may make any modifications or amendments, additions or deletions in
this Plan as to benefits or otherwise, retroactively if necessary, and
regardless of the effect on the rights of any particular Participants, which it
deems appropriate in order to bring this Plan into conformity with or to satisfy
any conditions of the Code or ERISA or any other law which may apply to this
Plan and in order to maintain the qualification of this Plan and the Trust
Agreement under Code Section 401 (a) and to maintain the tax-exempt status of
the Trust under Code Section 501(a).

Section 10.2 - Right to Discontinue Benefit Accrual

The Company and any applicable Employer reserves the right to provide that the
benefits accrued for affected Participants be “frozen” as of a specified date
and be distributed on an ongoing Plan basis in accordance with the applicable
provisions for Retirement, death or other termination of

50



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

employment. In such event, any portion of the liabilities for such accrued
benefits which are not yet funded will continue to be funded by the Employer(s)
or former Employer(s) whose employees are affected or the applicable portion of
the Plan will be deemed terminated.

Section 10.3 - Right to Terminate

The Company reserves the right to terminate this Plan in whole or in part at any
time. In the event of a complete or partial termination of the Plan (within the
meaning of Code Section 411 (d)(3) and regulations issued thereunder), the
provisions of Schedule I hereof will apply, as applicable. If one or more
participating Employers discontinue participation in the Plan under
circumstances which do not constitute a complete or partial termination of the
Plan, the Plan as it applies to Eligible Employees and former Eligible Employees
of such Employer or Employers will continue until such time as the Company
terminates the Plan or until the applicable portion of the Trust Fund, to the
extent available, will have been distributed in accordance with the Plan. Upon
termination or partial termination of the Plan, the rights of all affected
Participants to any benefits provided under the Plan which have accrued to the
date of termination or partial termination will be nonforfeitable.

Section 10.4 - Action by Employer

Any action by an Employer under this Plan may be by resolution of its board of
directors, or by any person or persons duly authorized by resolution of said
board to take such action.

51



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE XI

SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS

Section 11.1 - Successor Employer

In the event of the dissolution, merger, consolidation or reorganization of an
Employer, provision may be made by which the Plan and Trust will be continued by
the successor; and, in that event, such successor will be substituted for such
Employer under the Plan. Unless otherwise provided, the substitution of the
successor will constitute an assumption of the Plan liabilities by the successor
and the successor will have all of the powers, duties and responsibilities of
the Employer under the Plan. The applicable provisions of Section 2.4 will apply
in respect to mergers, consolidations or reorganizations.

If any entity other than an Employer acquires an Employer or any plant,
division, department or operation of an Employer as a going concern, then the
Company, as determined by the Board, may, in lieu of the normal operation of
Section 4.5 or Schedule I hereof, cause any part of the Trust Fund which is
allocable to Participants who thereupon become employed (directly or indirectly)
by the acquirer and their Eligible Spouses, Contingent Annuitants and
Beneficiaries, if any, to be segregated and deposited in a separate fund, which
fund will thereafter be held subject to a separate plan governed by the same
provisions as this Plan, until amended. Such allocation of Trust Fund assets
will be determined by the Actuary in accordance with the manner and priority
described for allocation in Schedule I. Unless otherwise provided, such event
will constitute the assumption by the acquirer (through such separate plan) of
this Plan’s liabilities related to the acquirer’s employees, and the acquirer
will assume all the powers, duties and responsibilities of the sponsoring
Company under the separate plan. In such case, this Plan will not be deemed
terminated or discontinued in whole or in part as it applies to any Employer.
Alternatively, the Company may discontinue this Plan as to such acquired
Employer or unit and the provisions of Section 4.5 or Schedule I hereof,
whichever is applicable, will be applied.

Section 11.2 – Merger

Neither the merger of any Employer with any other organization nor the merger of
this Plan with any other retirement plan will in and of itself result in the
termination of this Plan or be deemed a termination of employment with respect
to any Eligible Employee.

However, this Plan may not be merged nor its assets transferred to any other
retirement plan unless:

              (a)   The benefit to which each Participant and Beneficiary would
be entitled upon termination of the Plan immediately after such merger will be
equal to or greater than the benefit to which he would be entitled if this Plan
were to terminate immediately prior to such merger, except as otherwise
specified or allowed by applicable federal law or regulations; and

52



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (b)   Resolutions of the board of directors of the Employer under
this Plan, and any new or successor Employer employing Participants, will
authorize such transfer of assets; and

              (c)   Such other plan and trust are qualified under Code Sections
401(a) and 501(a).



53



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.1 - Nonguarantee of Employment

Nothing contained in this Plan or in the forms issued pursuant to this Plan will
be construed as a contract of employment or reemployment between an Employer and
any employee, or as a right of any employee to be continued in the employment of
an Employer or to be rehired by an Employer, or as a limitation of the right of
an Employer to discharge any of its employees, with or without cause.

Section 12.2 - Rights to Trust Assets

No Eligible Employee will have any right to, or interest in, any assets of the
Trust Fund upon termination of his employment or otherwise, except as provided
from time to time under this Plan, and then only to the extent of the benefits
payable under the Plan to such Eligible Employee out of the assets of the Trust
Fund.

None of the Trustees, any applicable insurance company (except as otherwise
provided in any applicable insurance or annuity contract), the Committee, or any
Employer in any way guarantees the Trust Fund from loss or depreciation. The
Employers do not guarantee any payment to any person.

Except as otherwise provided by law, no benefit, payment or distribution under
this Plan will be subject either to the claim of any creditor of a Participant,
Eligible Spouse, Contingent Annuitant or Beneficiary, or to attachment,
garnishment, levy (other than a federal tax levy under Code Section 6331),
execution or other legal or equitable process, by any creditor of such person,
and no such person will have any right to alienate, commute, anticipate or
assign (either at law or equity) all or any portion of any benefit, payment or
distribution under this Plan. Notwithstanding the above, payment will be made
pursuant to a Qualified Domestic Relations Order as defined in Code Section
414(p) and may be made in the form of an immediate lump sum if such form is
elected by the alternate payee designated in that Order.

The Trust Fund will not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.

If any Participant’s benefits are garnished or attached by order of any court,
the Committee may elect to bring an action for a declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be paid by the Plan. During the pendency of said action, any benefits that
become payable may be paid into the court as they become payable, to be
distributed by the court to the recipient it deems proper at the close of said
action.

54



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 12.3 - Disallowance of Contribution Deduction

In the event the Commissioner of the Internal Revenue or his delegate rules that
a contribution deduction for all or a part of the Employer’s contribution to
this plan is not allowed, the Employer will recover, within one (1) year after
the disallowance of such contribution deduction, that portion of the Employer’s
contribution for which no deduction was permitted to be taken or allowed.

Section 12.4 - Mistake of Fact

A contribution made by the Employer as a result of a mistake of fact shall be
returned to the Employer by the Trustee within one (1) year after the payment of
the contribution.

55



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 – Construction

In the construction of the Plan, the masculine will include the feminine and the
singular the plural in all cases where such meanings would be appropriate.

Section 13.2 - Controlling Law

The law of the State of Ohio will be the controlling state law in all matters
relating to the Plan and will apply to the extent that it is not preempted by
the laws of the United States of America.

Section 13.3 - Effect of Invalidity of Provision

If any provision of this Plan is held invalid or unenforceable, such invalidity
or unenforceability will not affect any other provisions hereof, and this Plan
will be construed and enforced as if such provision had not been included.

Section 13.4 - Execution - Number of Copies

This Plan may be executed in any number of counterparts, each of which will be
deemed an original, and the counterparts will constitute one and the same
instrument, which will be sufficiently evidenced by any one thereof.

          IN WITNESS WHEREOF, the Company has caused the Plan to be signed
effective as of January 1, 2005.

     

  BIG LOTS, INC.

   

  By: /s/ Brad A. Waite

--------------------------------------------------------------------------------


   

  Print Name: Brad A. Waite

   
/s/ Joe Heuer

--------------------------------------------------------------------------------

  Title: EVP
Attest:
   

   
Print Name: Joe Heuer
   

   
Title: Staff Counsel
   

56



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE I

TERMINATION OF PLAN

Section 1 - Effect on Participants

In the event of a complete or partial termination of the Plan, the rights of all
applicable affected Participants, Eligible Spouses, Contingent Annuitants and
Beneficiaries to benefits accrued to the date of such termination will be
nonforfeitable (except to the extent that applicable law may preclude such
vesting in order to prevent discrimination) and will be provided from the Plan
assets to the extent funded in accordance with the provisions of this Schedule
I.

Section 2 - Allocation of Assets

In the event of a complete or partial termination of the Plan, the Plan
Administrator will cause the assets of the Plan which are available to provide
benefits (after payment of any expenses properly chargeable to the Trust) to be
allocated among affected Participants, Eligible Spouses, Contingent Annuitants
and Beneficiaries. Such shares will be determined actuarially and distributed in
accordance with the benefit priorities set forth in ERISA Section 4044 and
regulations issued thereunder.

Section 3 - Distribution of Assets

Any distribution of benefits following a complete or partial termination of the
Plan may be made in whole or in part in cash, in securities or other assets in
kind (based on their fair market value as of the date of distribution), or in
the form of installment or retirement income payments from the Trust, or in
nontransferable annuity contracts, as the Committee in its discretion will
determine.

Section 4 - Residual Amounts

In no event will the Company or any Employer receive any amount from the Trust
Fund upon complete or partial termination of the Plan except that, and
notwithstanding any other provision of the Plan, the Company (and participating
Employers, as applicable) will receive such amounts, if any, as may remain after
satisfaction of all Plan liabilities arising from variations between actual
requirements and expected actuarial requirements.

57



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE II

LIMITATION ON BENEFITS

Section 1 - Basic Limitation

              (a)   In General - Except as otherwise provided in paragraph (c)
below, the total annual amount of a Participant’s Pension computed under Article
V or, where applicable, Article VII of this Plan [and under any and all Other
Plans of the Company or any Related Company which are considered “defined
benefit plans” under ERISA Section 3(35) will not exceed the smaller of the
following two amounts:

                  (i)   ninety thousand dollars ($90,000) subject to the
adjustments described in Section 2(a) or (b) below, or

                  (ii)   An amount equal to one hundred percent (100%) of his
annual average earnings during the three (3) consecutive years of participation
that produce the highest average, subject to the adjustments described in
Sections 2(c) and 2(d) below.         Effective January 1, 1997, average annual
earnings will not be in excess of the amount permitted under Code Section
401(a)(17), as indexed, for purposes of applying these limits.

              (b)   If Pension Option Is In Effect - If the Pension is payable
to the Participant in a form other than that of either a straight life annuity
or the Qualified Joint and Survivor Pension, the amount of such Pension will be
adjusted to the Actuarial Equivalent Pension on a straight life annuity
beginning at the same age which is the Actuarial Equivalent of such benefit, for
purposes of applying the above limitation. Prior to the first day of the first
limitation year beginning in 1995, the Plan shall use an interest rate of (a)
the rate used in Section 1.l for determining Actuarial Equivalent or (b) five
percent (5%), whichever is greater, in accordance with rules determined by the
Commissioner of Internal Revenue. For limitation years beginning on or after
January 1, 1995, the Actuarially Equivalent straight life annuity for purposes
of applying the limitations under Code Section 415(b) to benefits that are not
subject to Code Section 417(e)(3) is equal to the greater of the equivalent
annual benefit computed using the interest rate and mortality table, or tabular
factor, specified in the Plan for actuarial equivalence for the particular form
of benefit payable, and the equivalent annual benefit computed using a five
percent (5%) interest rate assumption and the applicable mortality table. For
Plan benefits subject to Code Section 417(e)(3), the equivalent straight life
annuity is equal to the greater of the equivalent annual benefit computed using
the interest rate and mortality table specified in the Plan for the particular
form of benefit payable and the equivalent annual benefit computed using the
applicable interest rate and the applicable mortality table. The applicable
interest rate used for determining actuarial

58



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  equivalencies is the annual interest rate on 30-year Treasury
securities as specified by the Commissioner. The applicable mortality table is
the mortality table described in Revenue Ruling 2001-62. For the purposes of the
adjustment described in this Section, the following values will not be taken
into account:

                  (i)   the value of a qualified joint and survivor annuity as
defined in Code Section 401(a)(11)(G)(iii) to the extent that such value exceeds
the sum of the value of a straight life annuity beginning on the same date, and
the value of any post-retirement death benefits that would be payable absent the
qualified joint and survivor annuity;

                  (ii)   the value of benefits not directly related to
retirement benefits, such as pre-retirement death benefits; and

                  (iii)   the value of benefits which reflect post-retirement
cost-of-living increases.

              (c)   Exemption For Ten Thousand Dollar ($10,000) Pension - A
Participant’s Pension will not be subject to the limitations described in this
Schedule II if:

                  (iii)   The annual amount of his Pension computed under
Article V or, where applicable, Article VII of this Plan, and under all Other
Plans of the Company or any Related Company which are considered “defined
benefit plans” under ERISA Section 3(35), does not exceed ten thousand dollars
($10,000) (subject to the adjustment described in Section 2(c) below), and

                  (iv)   At no time did he participate in a plan maintained by
the Company or any Related Company, which is, considered a “defined contribution
plan” under ERISA Section 3(34).

Section 2 - Adjustments to Basic Limitation

              (a)   Adjustment If Pension Begins Before a Participant’s Social
Security Retirement Age - If any Pension commences under this Plan at or after
Attained Age sixty-two (62), but prior to the Participant’s Social Security
Retirement Age (SSRA), then a Pension may not exceed an annual benefit of ninety
thousand dollars ($90,000) reduced by (i) in the case of a Participant whose
SSRA is sixty-five (65), five-ninths (5/9) of one percent (1%) for each month by
which a Pension commences before the month in which the Participant attains age
sixty-five (65) or (ii) in the case of a Participant whose SSRA is greater than
sixty-five (65), five-ninths (5/9) of one percent (1%) for each of the first
thirty-six (36) months and five-twelfths (5/12) of one percent (1%) for each of
the additional months (up to twenty-four (24)) by which a Pension commences
before the month in which the Participant attains SSRA.



      If any Pension begins before age sixty-two (62), the Pension is limited to
the actuarial equivalence of the Participant’s limitation for Pension commencing
at age  

59



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        sixty-two (62), with the reduced dollar limitation for such Pension
further reduced for each month by which Pension commences before the month in
which the Participant attains age sixty-two (62). For Plan Years beginning on or
after January 1, 1995, if any Participant commences receipt of his Pension
before his is age sixty-two (62), the Pension may not exceed the lesser of the
equivalent amount computed using the interest rate and mortality table (or
tabular factor) used in the Plan for Actuarial Equivalence for Early Retirement
benefits, and the amount computed using five percent (5%) interest and the
applicable mortality table (to the extent that the mortality decrement is used
prior to age sixty-two (62), regardless of whether the Pension is or is not
subject to Code section 417(e)(3).

Adjustment if Pension Begins After a Participant’s Social Security Retirement
Age - If a Pension commences after a Participant’s Social Security Retirement
Age the ninety thousand dollars ($90,000) limitation will be increased to the
Actuarial Equivalent of a ninety thousand dollars ($90,000) benefit beginning at
the Participant’s Social Security Retirement Age, multiplied by the “adjustment
factor” prescribed by the Secretary, using the interest rate assumption used to
determine actuarial equivalence for this purpose must be the lesser of the
equivalent amount computed using the interest rate and mortality table (or
tabular factor) used in the Plan for actuarial equivalence for Late Retirement
benefits, and the amount computed using five percent (5%) and the applicable
mortality table, regardless of whether the benefit is nor is not subject to Code
Section 417(e)(3). However, the Pension payable must not exceed one hundred
percent (100%) of the Participant’s annual average earnings during the three (3)
consecutive years of participation that produces the highest average.

              (b)   Reduction for Participation and Service Less Than Ten Years
- Notwithstanding the basic limits of Section 1, a Participant’s benefit will be
adjusted by the following:

                  (i)   If a Participant has completed less than ten years of
participation, the amount of the basic limitation described in Section 1(a)(i)
will be adjusted by multiplying such amount by a fraction, the numerator of
which is the Participant’s number of years (or part thereof) of participation
and the denominator of which is ten (10).

                  (ii)   If a Participant has completed less than ten (10) years
of Credited Service, the amount of the basic limitation described in Section
1(a)(ii), and the ten thousand dollars ($10,000) exemption described in Section
1(c) above, will be adjusted by multiplying such amount by a fraction, the
numerator of which is his Credited Service and the denominator of which is ten
(10). For the purposes of this subsection, any Service rendered after the
Participant’s Normal Retirement Date will be counted as Credited Service.



      To the extent prescribed by the Secretary, the limitations of this
subsection will be applied separately to each change in the benefit structure of
the Plan.

60



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              (c)   Cost-of-Living Adjustment - The amounts used under
subparagraphs (i) and (ii) of Section 1(a) in determining the basic limitation
are subject to annual adjustment with respect to any Plan Year beginning after
January 1, 1988, effective January 1 of the year for which the adjustment is
made, by the Secretary of the Treasury or his delegate in accordance with
regulations issued under Code Section 415(d), to reflect increases in the cost
of living. The dollar limitation determined by the Secretary of the Treasury for
a given calendar year will be the maximum permissible dollar amount for the Plan
Year commencing during such calendar year.

              (d)   Protection of Current Accrued Retirement Pensions - If the
current Accrued Retirement Pension of a Participant as of January 1, 1987,
exceeds the limitations expressed herein, and the Plan met prior to that date
all requirements of Code Section 415, then for purposes of this Schedule the
limit in Section l (a)(i) with respect to such individual will equal his Accrued
Retirement Pension.

Notwithstanding the above, if the Participant was a Participant as of the first
day of the first limitation year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than one hundred
twenty-five percent (125%) of the sum of the annual benefits under such plans
which the Participant had accrued as of the close of the last limitation year
beginning before January 1, 1987, disregarding any changes in the terms and
conditions of the Plan after May 5, 1986. The preceding sentence applies only if
the defined benefit plans individually and in the aggregate satisfied the
requirements of Section 415 for all limitation years beginning before January 1,
1987.

If the employee was a Participant as of the end of the first day of the first
limitation year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit plan fraction would otherwise exceed 1.0 under
the teens of this Plan. Under the adjustment, an amount equal to the product of
(1) the excess of the sum of the fraction over 1.0 times (2) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last limitation year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 5, 1986, but using the Code Section 415 limitation applicable to the
first limitation year beginning on or after January 1, 1987.

61



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 3 - Dual Plan Limitation

If a Participant of this Plan also has participated in another plan of the
Company or any Related Company belonging to the controlled group of corporations
of which the Company is a member as described in Section 1.29 of the Plan, which
is considered a “defined contribution plan” under Code Section 414(i) then, in
addition to being subject to the basic limitation under Section 1 above, his
benefit under this Plan will be subject to the limitation contained herein.

The sum of the “defined benefit plan fraction” (as defined hereinafter) and the
“defined contribution plan fraction” (as defined hereinafter) for any year will
not exceed 1.0.

The defined benefit plan fraction for any year will be a fraction the numerator
of which is the projected annual benefit of the Participant under the Plan
(determined as of the close of the year), and the denominator of which is the
lesser of (i) the product of 1.25, multiplied by the dollar limitation in effect
under Code Section 415(b)(1)(A) for such year, or (ii) the product of 1.4
multiplied by the amount which may be taken into account under Code Section
415(b)(1)(B) with respect to such individual under the Plan for such year.

The defined contribution plan fraction for any year will be a fraction the
numerator of which is the sum of the annual additions to the Participant’s
account as of the close of the year, and the denominator of which is the sum of
the lesser of the following amounts determined for such year and for each prior
year of Service with the employer:

                  (i)   the product of 1.25, multiplied by the dollar limitation
in effect under Code Section 415(c)(1)(A) for such year [determined without
regard to Code Section 415(c)(6)], or

                  (ii)   the product of 1.4 multiplied by the amount which may
be taken into account under Code Section 415(c)(1)(B) with respect to such
individual under such plan for such year.

In any year in which the sum of the defined benefit and defined contribution
fractions exceed 1.0, the rate of accrual under this Plan will be reduced to the
extent necessary so that the sum of the defined benefit and defined contribution
fractions in any limitation year does not exceed 1.0. If necessary, to make
further reductions to create compliance at 1.0, the Committee will adopt
procedures to coordinate reduction in any defined contribution plans maintained
by the Company or Related Company.

Notwithstanding the foregoing, for Plan Years commencing on or after January 1,
2000, the limitation prescribed in Code Section 415(e) as described in this
Section 3 will no longer apply. Any increase in a Participant’s Accrued Benefit
which is solely from the repeal of the limitations described in the immediately
preceding sentence will not be recognized if the Participant’s Accrued Benefit
was zero prior to January 1, 2000.

62



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 4 - Provisions for Excess Benefit

If the provisions of this Schedule II require that a Participant’s Pension be
reduced in order to satisfy one of the aforesaid limitations, his Employer may
nevertheless determine that such Participant will receive his full unreduced
Pension determined without regard to said limitations. In that event, however,
the portion of his Pension under this Plan which is in excess of said
limitations will be considered an “excess benefit plan” under ERISA Section
3(36) and such “excess benefit” will be paid directly by the Employer and will
not be paid from the Trust Fund.

Section 5 - Average Annual Earnings

For purposes of this Schedule II, “average annual earnings” will mean wages,
salaries, effective January 1, 1998, amounts deferred under Code Sections
401(k), 125 and, effective January 1, 2001, 132(f) and fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan to the extent that the amounts
are includable in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits,
reimbursements, and expense allowances), and excluding the following:

              (a)   Employer contributions to a plan of deferred compensation
which are not includable in the employee’s gross income for the taxable year in
which contributed, or Employer contributions under a simplified employee pension
plan to the extent such contributions are deductible by the employee, or any
distributions from a plan of deferred compensation;

              (b)   amounts realized from the exercise of a non-qualified stock
option, or when restricted stock (or property) held by the employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;

              (c)   amounts realized from the sale, exchange or other
disposition of stock acquired under a qualified stock option; and

              (d)   other amounts which received special tax benefits, or
contributions made by the Employer, whether or not under a salary reduction
agreement, towards the purchase of an annuity described in Code Section 403(b),
whether or not the amounts are actually excludable from the gross income of the
employee.

For limitation years beginning after December 31, 1991, for purposes of applying
the limitations of this Schedule II, compensation for a limitation year is the
compensation actually paid or includable in gross income during such limitation
year.

63



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE III

PARTICIPATING EMPLOYERS

Section 1 - Participating Employers. The following Employers are Participating
Employers under the Plan with regard to their Eligible Employees who became
Participants in the Plan prior to the date the Plan was frozen.

 
Employers

Big Lots Stores, Inc.

C. S. Ross Company

PNS Stores, Inc.

Closeout Distribution, Inc.

CSC Distribution, Inc.

Durant DC, LLC

West Coast Liquidators, Inc.

Big Lots Capital, Inc.

64



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE IV

TOP-HEAVY PROVISIONS

Section 1 – Application

The provisions of this Schedule IV will apply only if the Plan becomes
“top-heavy” (as defined in Code Section 416(g)), aggregating this Plan and any
other qualified plan sponsored by the Employer or a Related Company in which a
key employee is a Participant and each Other Plan of the Employer or a Related
Company (including any terminated plan that covered a Key Employee and was
maintained within the five (5) year [effective January 1, 2002, one (1) year]
period ending on the determination date) which enables this Plan or any plan in
which a key employee participates to meet the requirements of Code Sections 401
(a)(4) or 410(b) (“required aggregation group”). In addition, the Administrator
may elect to include with the required aggregation group any other plan or plans
of the Employer or a Related Company not required to be included in the required
aggregation group so long as their inclusion as a part of the group would not
cause such group to fail to meet the requirements of Code Section 401 (a) and
410 (“permissive aggregation group”). If aggregation groups, as described in the
immediate prior sentence, include two (2) or more defined benefit plans, the
present value of the Accrued Retirement Pensions will be determined assuming an
interest rate of five percent (5%) per annum, no preretirement mortality,
disability or termination, and postretirement mortality according to the 1971
Group Annuity Mortality table

A Plan is top-heavy, generally, if the present value of the Accrued Retirement
Pensions of employees who are Key Employees (as defined in Code Section 416(i)
exceeds sixty percent (60%) of the present value of the Accrued Retirement
Pensions of all Participants (the 60% Test). Each present value shall be
computed assuming the assumptions provided in the last sentence of the
immediately preceding paragraph. In subsequent Plan Years, the test will be made
on the valuation date used for the computing Plan costs for minimum funding
purposes, regardless of whether a valuation is performed that year. However, and
notwithstanding the results of the 60% Test, the Plan will not be considered a
Top Heavy Plan for any Plan Year in which the Plan is a part of a required or
permissive aggregation group.

In making the 60% Test, each present value will be computed more than sixty
percent (60%) of the value of the Individual Accounts of Participants in this
Plan (disregarding the Individual Accounts of those Participants who have
performed no Service for the Employer during the five (5) year period ending on
the determination date (effective January 1, 2002, the one (1) year period
ending on the determination date)) and the accrued benefit of any member in any
defined benefit plan maintained by his Employer or a Related Company as of any
“determination date” (the last day of the Prior Plan Year), is attributable to
key employees. Computation of the top-heavy ratio will be determined in
accordance with Code Section 416(g). The present value of accrued benefits in
any Employer or Affiliate sponsored defined benefit plan will be determined on
the valuation date used for computing Plan costs under Code Section 412 and will
be determined on the basis of the actuarial assumptions specified in such
defined benefit plan for purposes of making the top-heavy determination. If the
Plan becomes top-heavy as of any determination date, then effective in the next
succeeding Plan Year, the provisions of this Schedule IV will apply.

65



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 2 - Special Vesting Rule

Notwithstanding the provisions of the Plan to the contrary, a Participant will
be fully vested hereunder upon the completion of three (3) rather than five (5)
years of Service as determined in accordance with the following schedule:

         
Years of Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

Less than 3
    0 %
3
    100 %



        If the Plan becomes a top-heavy Plan and subsequently ceases to be such:

              (a)   any portion of the Participant’s Accrued Benefit which was
vested before the Plan ceased to be top-heavy will remain vested; and

              (b)   any Participant with three (3) or more years of Service will
be given the option to remain under the top-heavy vesting schedule contained in
this Section IV1.02, in lieu of the vesting schedule contained in Article V.

Section 3 - Special Minimum Benefit

Notwithstanding the provisions of Article IV hereof to the contrary, each
Participant of the Plan who is not a key employee and who has been credited with
one thousand (1,000) hours of Service during the Plan Year will be entitled to a
minimum Accrued Benefit equal to (i) the amount otherwise provided by this Plan
or (ii) two percent (2%) of the Participant’s average monthly compensation (as
defined in Code Section 415) for the five (5) consecutive years when his
aggregate compensation was highest multiplied by his years of Credited Service
earned after 1983, up to ten (10) years, for each Plan Year in which the Plan
was top-heavy, whichever is greater.

Each non-key employee who is a Participant in the Plan and who has completed at
least one thousand (1,000) Hours of Service during an accrual Computation Period
must accrue a minimum benefit in accordance with the top-heavy rules, regardless
of whether a non-key employee is employed on a specified date, such as the last
day of the year.

Section 4 - Special Maximum Combined Plans Limit

Notwithstanding the provisions of Section 3 of Schedule II to the contrary, the
denominator of the defined contribution plan fraction and defined benefit plan
fraction will, if the Plan becomes top-heavy, be amended to read 1.0 rather than
1.25. This provision does not apply to Plan Years beginning on or after January
1, 2000.

Section 5 - Key Employee and Non-Key Employee Defined

The term key employee will have the same meaning as is specified in Code Section
416(i)(1), i.e., (i) certain officers of the Employer having an annual
Compensation greater than fifty percent (50%) of the defined benefit plan dollar
limitation in effect under Code Section 415(b)(1)(A) for

66



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

any such Plan Year (effective January 1, 2002, an officer must earn in excess of
one hundred thirty thousand dollars ($130,000) to be a key employee), (ii) the
ten (10) employees owning (or considered as owning under Code Section 318) more
than a one half percent 1/2%) interest and one of the tenth largest equity
interests of the Employer whose annual Compensation is greater than the defined
contribution dollar limitation in effect under Code Section 415 of any such Plan
Year (effective January 1, 2002, this top ten (10) owner category is
eliminated), (iii) any five percent (5%) owner of the Employer and (iv) any one
percent (1%) owner of the Employer whose annual Compensation in any Plan Year is
more than one hundred and fifty thousand dollars ($150,000). The term key
employee as of any determination date will be applied to any employee, Former
employee, Participant, Former Participant or Retired Participant (or his Spouse
or Beneficiary) who was a key employee during the Plan Year (ending with the
determination date) or in any of the four (4) preceding Plan Years (effective
January 1, 2002, the four-(4) year look-back period is eliminated). Any employee
who is not a key employee will be a non-key employee and will include an
employee who was formerly a key employee.

67